Exhibit 10.1

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

COUSINS PROPERTIES LP

October 6, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS

     2   

ARTICLE II ORGANIZATIONAL MATTERS

     16   

Section 2.1 Organization

     16   

Section 2.2 Name

     17   

Section 2.3 Registered Office and Agent; Principal Office

     17   

Section 2.4 Term

     17   

ARTICLE III PURPOSE

     17   

Section 3.1 Purpose and Business

     17   

Section 3.2 Powers

     18   

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

     18   

Section 4.1 Capital Contributions of the Partners

     18   

Section 4.2 Issuances of Partnership Interests

     19   

Section 4.3 No Preemptive Rights

     20   

Section 4.4 Other Contribution Provisions

     20   

Section 4.5 No Interest on Capital

     21   

Section 4.6 LTIP Units

     21   

Section 4.7 Conversion of LTIP Units

     24   

ARTICLE V DISTRIBUTIONS

     27   

Section 5.1 Requirement and Characterization of Distributions

     27   

Section 5.2 Distributions in Kind

     32   

Section 5.3 Amounts Withheld

     33   

Section 5.4 Distributions upon Liquidation

     33   

Section 5.5 Revisions to Reflect Issuance of Partnership Interests

     33   

ARTICLE VI ALLOCATIONS

     33   

Section 6.1 Allocations for Capital Account Purposes

     33   

Section 6.2 Revisions to Allocations to Reflect Issuance of Partnership
Interests

     37   

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

     37   

Section 7.1 Management

     37   

Section 7.2 Certificate of Limited Partnership

     42   

Section 7.3 Title to Partnership Assets

     43   

Section 7.4 Reimbursement of the General Partner

     43   

 

i



--------------------------------------------------------------------------------

Section 7.5 Outside Activities of the General Partner Entity; Relationship of
Shares to Partnership Units; Funding Debt

     46   

Section 7.6 Transactions with Affiliates

     48   

Section 7.7 Indemnification

     49   

Section 7.8 Liability of the General Partner

     51   

Section 7.9 Other Matters Concerning the General Partner

     53   

Section 7.10 Reliance by Third Parties

     53   

Section 7.11 Indebtedness to Third Parties

     54   

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     54   

Section 8.1 Limitation of Liability

     54   

Section 8.2 Management of Business

     54   

Section 8.3 Outside Activities of Limited Partners

     54   

Section 8.4 Return of Capital

     55   

Section 8.5 Rights of Limited Partners Relating to the Partnership

     55   

Section 8.6 Redemption Right

     57   

Section 8.7 Partnership Right to Call Partnership Interests

     60   

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

     61   

Section 9.1 Records and Accounting

     61   

Section 9.2 Fiscal Year

     61   

Section 9.3 Reports

     61   

ARTICLE X TAX MATTERS

     62   

Section 10.1 Preparation of Tax Returns

     62   

Section 10.2 Tax Elections

     62   

Section 10.3 Tax Partner and Partnership Tax Audit Matters

     63   

Section 10.4 Organizational Expenses

     65   

Section 10.5 Withholding

     65   

ARTICLE XI TRANSFERS AND WITHDRAWALS

     66   

Section 11.1 Transfer

     66   

Section 11.2 Transfers and Withdrawals by General Partner and General Partner
Entity

     67   

Section 11.3 Transfers by Limited Partners

     69   

Section 11.4 Substituted Limited Partners

     70   

Section 11.5 Assignees

     71   

Section 11.6 General Provisions

     71   

ARTICLE XII ADMISSION OF PARTNERS

     73   

Section 12.1 Admission of a Successor General Partner

     73   

Section 12.2 Admission of Additional Limited Partners

     74   

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

     74   

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII DISSOLUTION AND LIQUIDATION

     75   

Section 13.1 Dissolution

     75   

Section 13.2 Winding Up

     75   

Section 13.3 Compliance with Timing Requirements of Regulations; Deficit Capital
Accounts

     77   

Section 13.4 Rights of Limited Partners

     77   

Section 13.5 Notice of Dissolution

     77   

Section 13.6 Cancellation of Certificate of Limited Partnership

     78   

Section 13.7 Reasonable Time for Winding Up

     78   

Section 13.8 Waiver of Partition

     78   

Section 13.9 Liability of Liquidator

     78   

ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

     78   

Section 14.1 Amendments

     78   

Section 14.2 Meetings of the Partners

     79   

ARTICLE XV GENERAL PROVISIONS

     81   

Section 15.1 Addresses and Notice

     81   

Section 15.2 Titles and Captions

     81   

Section 15.3 Pronouns and Plurals

     81   

Section 15.4 Further Action

     81   

Section 15.5 Binding Effect

     81   

Section 15.6 Creditors

     82   

Section 15.7 Waiver

     82   

Section 15.8 Counterparts

     82   

Section 15.9 Applicable Law

     82   

Section 15.10 Invalidity of Provisions

     82   

Section 15.11 Power of Attorney

     82   

Section 15.12 Entire Agreement

     84   

Section 15.13 No Rights as Shareholders

     84   

Section 15.14 Limitation to Preserve REIT Status

     84   

List of Exhibits

 

Exhibit A    Form of Partner Registry Exhibit B    Capital Account Maintenance
Exhibit C    Special Allocation Rules Exhibit D    Notice of Redemption Exhibit
E    Notice of Election by Partner to Convert LTIP Units into Class A Units
Exhibit F    Notice of Election by Partnership to Force Conversion of LTIP Units
into Class A Units Exhibit G-1    Certification of Non-Foreign Status (For
Redeeming Limited Partners That Are Entities) Exhibit G-2    Certification of
Non-Foreign Status (For Redeeming Limited Partners That Are Individuals)

 

iii



--------------------------------------------------------------------------------

FORM OF

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

COUSINS PROPERTIES LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (as may be further
amended, supplemented or restated from time to time, the “Agreement”) of Cousins
Properties LP (the “Partnership”) is dated as of October 6, 2016 and entered
into by and among Cousins Properties Incorporated, a Georgia corporation, as the
general partner (“Cousins” or the “General Partner”), and the Persons whose
names are set forth on the Partner Registry (as hereinafter defined) as Limited
Partners, together with any other Persons who become Partners in the Partnership
as provided herein.

WHEREAS, on June 3, 2016 (the “Formation Date”), the Partnership was formed as a
limited partnership pursuant to the Delaware Revised Uniform Limited Partnership
Act by the filing of the Certificate of Limited Partnership with the Secretary
of State of the State of Delaware, and Parkway Properties, Inc., as general
partner (“Former Parkway REIT”), and Parkway Properties LP, as limited partner
(“Legacy Parkway LP”), entered into an original agreement of limited partnership
of the Partnership effective as of the Formation Date (the “Original Partnership
Agreement”);

WHEREAS, on April 28, 2016, Cousins, Former Parkway REIT, Legacy Parkway LP, and
Clinic Sub Inc., a wholly owned subsidiary of Cousins (“Merger Sub”), entered
into an agreement and plan of merger (as such agreement may be amended from time
to time, the “Merger Agreement”), pursuant to which Former Parkway REIT, on the
date hereof, has merged with and into Merger Sub (the “Merger”);

WHEREAS, immediately following the effective time of the Merger on the date
hereof, Cousins, Merger Sub, Parkway, Inc., Legacy Parkway LP and the
Partnership have effected a reorganization (the “Reorganization”) pursuant to
which, among other things, (i) the direct or indirect ownership interests in the
assets of Legacy Parkway LP and Cousins, other than those located in Houston,
Texas and certain other assets, have been contributed to the Partnership in
exchange for Class A Units (as hereinafter defined) of the Partnership and
(ii) all direct and indirect ownership interests in the Partnership have been
transferred or contributed to Cousins;

WHEREAS, the Partners (as hereinafter defined) now desire to amend and restate
the Original Partnership Agreement as set forth herein, among other things to
reflect the completion of the Merger and the Reorganization, and this Agreement
shall, amend, restate and supersede the Original Partnership Agreement in its
entirety.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Original Partnership Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year or other period (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

“Adjustment Event” means an event in which (i) the Partnership makes a
distribution of Partnership Units on all outstanding Class A Units, (ii) the
Partnership subdivides the outstanding Class A Units into a greater number of
Class A Units or combines the outstanding Class A Units into a lesser number of
Class A Units, (iii) the Partnership issues any Partnership Units in exchange
for its outstanding Class A Units by way of a reclassification or
recapitalization of its Class A Units, or (iv) a similar transaction involving
Class A Units where consideration is not received in connection with such
transaction. For the avoidance of doubt, the following shall not be Adjustment
Event: (a) the issuance of Partnership Units in a financing, reorganization,
acquisition or similar business transaction; (b) the issuance of Partnership
Units pursuant to the Equity Incentive Plan or other compensation plan, or under
a distribution reinvestment plan; or (c) the issuance of any Partnership Units
to the General Partner or other Persons in respect of a Capital Contribution to
the Partnership.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner or trustee of such Person or any
Person referred to in the foregoing clause (i).

 

2



--------------------------------------------------------------------------------

For purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed as
determined under Section 752 of the Code and the regulations thereunder; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Special LTIP Unit Distribution Amount” has the meaning set forth in
Section 5.1.F.

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5

“Available Cash” means, with respect to any period for which such calculation is
being made, cash of the Partnership, regardless of source (including Capital
Contributions and loans to the Partnership), that the General Partner, in its
sole and absolute discretion, determines is appropriate for distribution to the
Partners.

“Award Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

3



--------------------------------------------------------------------------------

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The initial Capital Account balance for each Partner who is a Partner
on the date hereof shall be the amount set forth opposite such Partner’s name on
the Partner Registry.

“Capital Account Limitation” has the meaning set forth in Section 4.7.B.

“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and
(ii) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

“Class A” has the meaning set forth in Section 5.1.C.

“Class A Share” has the meaning set forth in Section 5.1.C.

“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.

“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.

“Class A Unit Transaction” means any transaction or series of related
transactions (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Class A Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any Class A Unit Transaction which
constitutes an Adjustment Event) as a result of which Class A Units shall be
exchanged for or converted into the right, or the holders of such Class A Units
shall otherwise be entitled, to receive cash, securities or other property or
any combination thereof.

“Class B” has the meaning set forth in Section 5.1.C.

 

4



--------------------------------------------------------------------------------

“Class B Share” has the meaning set forth in Section 5.1.C.

“Class B Unit” means a Partnership Unit that is specifically designated by the
General Partner as being a Class B Unit.

“Cousins” has the meaning set forth in the forepart of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose, to the extent any of the following holds Class A
Units, (i) the General Partner or the General Partner Entity, (ii) any Person of
which the General Partner or the General Partner Entity directly or indirectly
owns or controls more than fifty percent (50%) of the voting interests and
(iii) any Person directly or indirectly owning or controlling more than fifty
percent (50%) of the outstanding voting interests of the General Partner or the
General Partner Entity) holding Class A Units representing more than fifty
percent (50%) of the Percentage Interest of the Class A Units of all Limited
Partners which are not excluded pursuant to (i), (ii) and (iii) above, if any.

“Constituent Person” has the meaning set forth in Section 4.7.F.

“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

“Conversion Date” has the meaning set forth in Section 4.7.B.

“Conversion Factor” means 1.0; provided, however, that, if the General Partner
Entity (i) declares or pays a dividend on its outstanding Shares in Shares or
makes a distribution to all holders of its outstanding Shares in Shares and the
Partnership does not make a corresponding distribution on Class A Units in
Class A Units, (ii) subdivides its outstanding Shares, or (iii) combines its
outstanding Shares into a smaller number of Shares, the Conversion Factor shall
be adjusted by multiplying the Conversion Factor by a fraction, the numerator of
which shall be the number of Shares issued and outstanding on the record date
for such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time) and the denominator of which shall be the actual
number of Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination;

 

5



--------------------------------------------------------------------------------

and provided further that if an entity shall cease to be the General Partner
Entity (the “Predecessor Entity”) and another entity shall become the General
Partner Entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which is
the Value of one Share of the Predecessor Entity, determined as of the date when
the Successor Entity becomes the General Partner Entity, and the denominator of
which is the Value of one Share of the Successor Entity, determined as of that
same date. (For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the General Partner) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) The Conversion Factor is
also subject to adjustment in the circumstances set forth in Section 7.5.

Any adjustment to the Conversion Factor shall become effective immediately after
the effective date of the event retroactive to the record date, if any, for the
event giving rise thereto, it being intended that (x) adjustments to the
Conversion Factor are to be made to avoid unintended dilution or anti-dilution
as a result of transactions in which Shares are issued, redeemed or exchanged
without a corresponding issuance, redemption or exchange of Partnership Units
and (y) if a Specified Redemption Date shall fall between the record date and
the effective date of any event of the type described above, that the Conversion
Factor applicable to such redemption shall be adjusted to take into account such
event.

Notwithstanding the foregoing, the Conversion Factor shall not be adjusted in
connection with an event described in clause (iii) or (iv) of the first
paragraph of this definition if, in connection with such event, the Partnership
subdivides or otherwise makes a distribution of Class A Units and Class B Units
with respect to all applicable outstanding Class A Units and Class B Units or
effects a reverse split of, or otherwise combines, the outstanding Class A Units
and Class B Units as applicable, that is comparable as a whole in all material
respects with such event.

“Conversion Notice” has the meaning set forth in Section 4.7.B.

“Conversion Right” has the meaning set forth in Section 4.7.A.

“Convertible Funding Debt” has the meaning set forth in Section 7.5.E.

“Current Partnership Audit Rules” has the meaning set forth in Section 10.3.A.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing

 

6



--------------------------------------------------------------------------------

payment or other performance of obligations by such Person, (iii) all
indebtedness for borrowed money or for the deferred purchase price of property
or services secured by any lien on any property owned by such Person, to the
extent attributable to such Person’s interest in such property, even though such
Person has not assumed or become liable for the payment thereof, and
(iv) obligations of such Person incurred in connection with entering into a
lease which, in accordance with generally accepted accounting principles, should
be capitalized.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the U.S. federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Carrying Value of an asset differs from its adjusted basis
for U.S. federal income tax purposes at the beginning of such year or other
period, Depreciation shall be an amount as calculated in accordance with
Regulations Section 1.704-3; provided, however, that if the U.S. federal income
tax depreciation, amortization, or other cost recovery deduction for such year
is zero and if Depreciation is calculated in accordance with Regulations
Section 1.704-3(b), Depreciation shall be determined with reference to such
beginning Carrying Value using any reasonable method selected by the General
Partner.

“Distribution Measurement Date” has the meaning set forth in Section 5.1.F.

“Distribution Participation Date” means, with respect to LTIP Units, such date
as may be specified in the Award Agreement or other documentation pursuant to
which such LTIP Units are issued.

“Distribution Payment Date” has the meaning set forth in Section 5.1.E.

“Distribution Period” has the meaning set forth in Section 5.1.C

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Units” has the meaning set forth in Section 11.2.C.

“Fiscal Quarter” means any three calendar month quarter of any Fiscal Year of
the Partnership, which quarters shall end on March 31, June 30, September 30 and
December 31 of each Fiscal Year.

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

“Forced Conversion” has the meaning set forth in Section 4.7.C.

 

7



--------------------------------------------------------------------------------

“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.

“Formation Date” has the meaning set forth in the recitals hereto.

“Former Parkway REIT” has the meaning set forth in the recitals hereto.

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the General Partner, the General Partner Entity
or any wholly owned subsidiary of either the General Partner or the General
Partner Entity.

“General Partner” means Cousins Properties Incorporated, a Georgia corporation,
or its successor or permitted assignee, as general partner of the Partnership.

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the common shares of beneficial interest (or other comparable equity
interests) of an entity that owns, directly or indirectly, fifty percent
(50%) or more of the common shares of beneficial interest (or other comparable
equity interests) of the General Partner are Publicly Traded, the term “General
Partner Entity” shall refer to such entity whose common shares of beneficial
interest (or other comparable equity securities) are Publicly Traded. If both
requirements set forth in clauses (i) and (ii) above are not satisfied, then the
term “General Partner Entity” shall mean the General Partner.

“General Partner Interest” means a Partnership Interest held by the General
Partner that is not designated a Limited Partner Interest. A General Partner
Interest may be expressed as a number of Partnership Units.

“General Partner Payment” has the meaning set forth in Section 15.14.

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and

 

8



--------------------------------------------------------------------------------

nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) the General Partner Entity, (C) a Limited
Partner, or (D) any direct or indirect trustee, manager, director, officer,
member, shareholder or partner of the Partnership, the General Partner, the
General Partner Entity or a Limited Partner, and (ii) such other Persons
(including Affiliates of the General Partner or the General Partner Entity, a
Limited Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion. For the avoidance of doubt,
Legacy Parkway LP shall not be considered an Indemnitee.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Legacy Parkway LP” has the meaning set forth in the forepart of this Agreement.

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1.

“Liquidating Gains” has the meaning set forth in Section 6.1.E.

“Liquidator” has the meaning set forth in Section 13.2.A.

 

9



--------------------------------------------------------------------------------

“LTIP Distribution Amount” has the meaning set forth in Section 5.1.E.

“LTIP Unit” means a Partnership Unit that is designated as an LTIP Unit and that
has the rights, preferences and other privileges designated in Sections 4.6 and
4.7 and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on the Partner
Registry.

“LTIP Unit Sharing Percentage” means, for an LTIP Unit, the percentage that is
specified as the LTIP Unit Sharing Percentage in the Award Agreement or other
documentation pursuant to which such LTIP Unit is issued.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Merger” has the meaning set forth in the recitals hereto.

“Merger Agreement” has the meaning set forth in the recitals hereto.

“Merger Sub” has the meaning set forth in the recitals hereto.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under the Equity Incentive Plan, or (ii) any Debt issued by the
General Partner that provides any of the rights described in clause (i).

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

10



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

“Operating Entity” has the meaning set forth in Section 7.4.F.

“Original Partnership Agreement” has the meaning set forth in the recitals
hereto.

“Other REIT Entity” has the meaning set forth in Section 7.4.F.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

“Partnership” has the meaning set forth in the recitals hereto.

“Partnership Approval” has the meaning set forth in Section 11.2.C.

“Partnership Interest” means a Limited Partner Interest, a General Partner
Interest or LTIP Units (to the extent the General Partner has awarded LTIP
Units) and includes any and all benefits to which the holder of such a
partnership interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of
Partnership Units.

 

11



--------------------------------------------------------------------------------

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1.A, which record date, if applicable, shall be the same as the record
date established by the General Partner Entity for a distribution to its
shareholders of some or all of its portion of such distribution, or (ii) if
applicable, for determining the Partners entitled to vote on or consent to any
proposed action for which the consent or approval of the Partners is sought
pursuant to Section 14.2.

“Partnership Unit” means a fractional, undivided share of a class or series of
Partnership Interests issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, Class B Units, LTIP Units and any other classes or series of
Partnership Units established after the date hereof. The number of Partnership
Units outstanding and the Percentage Interests in the Partnership represented by
such Partnership Units are set forth in the Partner Registry. Partnership Units
constituting a General Partner Interest or Limited Partner Interest shall have
the differences in rights and privileges specified in this Agreement,
notwithstanding that such Partnership Units may be of the same class or series
for purposes of distributions of Available Cash or upon liquidation or for
certain other purposes.

“Partnership Unit Designation” has the meaning set forth in Section 4.2.A.

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series, determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class or series then
outstanding. For purposes of determining the Percentage Interest of the Partners
at any time when there are Class B Units outstanding, all Class B Units shall be
treated as Class A Units.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization,
self-regulatory organization and any government, governmental department or
agency or political subdivision thereof (or any group of any of the foregoing).

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NASDAQ Stock Market, any nationally or internationally recognized
stock exchange or any successor to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the General Partner
Entity or any wholly owned Subsidiary thereof or pending contribution to the
Partnership; and (vi) other tangible and intangible assets that, taken as a
whole, are de minimis in relation to the net assets of the Partnership and its
Subsidiaries.

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner Entity
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized either as ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

“Redeeming Partner” has the meaning set forth in Section 8.6.A.

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion;
provided, however, that if the Shares are not Publicly Traded at the time a
Redeeming Partner exercises its Redemption Right, the Redemption Amount shall be
paid only in the form of the Cash Amount unless the Redeeming Partner, in its
sole and absolute discretion, consents to payment of the Redemption Amount in
the form of the Shares Amount. A Redeeming Partner shall have no right, without
the General Partner’s consent, in its sole and absolute discretion, to receive
the Redemption Amount in the form of the Shares Amount.

“Redemption Right” has the meaning set forth in Section 8.6.A.

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

“REIT Requirements” has the meaning set forth in Section 5.1.A.

 

13



--------------------------------------------------------------------------------

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.

“Safe Harbor” has the meaning set forth in Section 11.6.F.

“Section 704(c) Value” of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as it may adopt; provided,
however, subject to Exhibit C, the General Partner shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair market values.

“Securities Act” means the Securities Act of 1933, as amended.

“Share” means a share of common stock of the General Partner Entity. If the
General Partner Entity has more than one class or series of common stock
outstanding, the term “Shares” shall be deemed to refer to (x) the same class or
series of common stock of the General Partner Entity as is outstanding
immediately following the consummation of the Reorganization, (y) any class or
series of common stock of the General Partner Entity (including a Successor
Entity) for which the shares of the class or series of common stock outstanding
immediately following the consummation of the Reorganization are exchanged in a
Termination Transaction that satisfies the requirements of Section 11.2.B, or
(z) shares of a class or series of common stock of the General Partner Entity
(including a Successor Entity) that result from a reclassification,
recapitalization or other change in outstanding Shares that satisfies the
requirements of Section 11.2.B. Shares issued in lieu of the Cash Amount may be
either registered or unregistered Shares at the option of the General Partner.

“Shareholder Approval” has the meaning set forth in Section 11.2.B.

“Shareholder Vote” has the meaning set forth in Section 11.2.B.

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, however, that if the General Partner Entity issues
to holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.

“Special LTIP Unit Distribution” has the meaning set forth in Section 5.1.F.

 

14



--------------------------------------------------------------------------------

“Specified Redemption Date” means the twentieth (20th) Business Day after the
Valuation Date or such shorter period as the General Partner, in its sole and
absolute discretion, may determine; provided, however, that, if the Shares are
not Publicly Traded, the Specified Redemption Date means the thirtieth
(30th) Business Day after receipt by the General Partner of a Notice of
Redemption.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Tender Offer” has the meaning set forth in Section 11.2.B.

“Termination Transaction” has the meaning set forth in Section 11.2.B.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to one Share of a class of outstanding Shares of the
General Partner Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. If the outstanding Shares of the General Partner Entity are Publicly
Traded and the Shares Amount includes, in addition to the Shares, rights or
interests that a holder of Shares has received or would be entitled to receive,
then the Value of such rights shall be

 

15



--------------------------------------------------------------------------------

determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. If the Shares of the General Partner Entity are not Publicly
Traded, the Value of the Shares Amount per Partnership Unit tendered for
redemption (which will be the Cash Amount per Partnership Unit offered for
redemption payable pursuant to Section 8.6.A) means the amount that a holder of
one Partnership Unit would receive if each of the assets of the Partnership were
to be sold for its fair market value on the Specified Redemption Date, the
Partnership were to pay all of its outstanding liabilities, and the remaining
proceeds were to be distributed to the Partners in accordance with the terms of
this Agreement. Such Value shall be determined by the General Partner, acting in
good faith and based upon a commercially reasonable estimate of the amount that
would be realized by the Partnership if each asset of the Partnership (and each
asset of each partnership, limited liability company, trust, joint venture or
other entity in which the Partnership owns a direct or indirect interest) were
sold to an unrelated purchaser in an arms’ length transaction where neither the
purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Partnership’s minority interest in any property or any illiquidity of the
Partnership’s interest in any property).

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1 Organization

A. Organization, Status and Rights. The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Original Agreement. The Partners hereby confirm and
agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

B. Qualification of Partnership. The Partners (i) agree that if the laws of any
jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.

 

16



--------------------------------------------------------------------------------

C. Representations. Each Partner represents and warrants that such Partner is
duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.

Section 2.2 Name

The name of the Partnership shall be Cousins Properties LP. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of any of the General Partner or any
Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purposes of complying with the laws of any jurisdiction that so requires.
The General Partner in its sole and absolute discretion may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington,
County of New Castle 19801, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be The
Corporation Trust Company. The principal office of the Partnership shall be 191
Peachtree Street NE , Suite 500, Atlanta, GA 30303 or such other place as the
General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

Section 2.4 Term

The term of the Partnership commenced on June 3, 2016, and shall continue until
dissolved pursuant to the provisions of Article XIII or as otherwise provided by
law.

ARTICLE III

PURPOSE

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the General Partner and, if

 

17



--------------------------------------------------------------------------------

different, the General Partner Entity, at all times to be classified as a REIT,
unless the General Partner or General Partner Entity, as applicable, in its sole
and absolute discretion has chosen to cease to qualify as a REIT or has chosen
not to attempt to qualify as a REIT for any reason or reasons whether or not
related to the business conducted by the Partnership. In connection with the
foregoing, and without limiting the General Partner or the General Partner
Entity’s right, in its sole and absolute discretion, to cease qualifying as a
REIT, the Partners acknowledge that the status of the General Partner or, if
different, the General Partner Entity as a REIT inures to the benefit of all the
Partners and not solely to the General Partner, the General Partner Entity or
their or its Affiliates, members and shareholders. The General Partner shall be
empowered to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation for purposes of Section 7704 of the Code.

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of any of the General Partner
or the General Partner Entity to continue to qualify as a REIT (if such entity
has chosen to attempt to qualify as a REIT), (ii) could subject any of the
General Partner or the General Partner Entity to any taxes under Section 857,
Section 4981, or any other provision of the Code, or (iii) could violate any law
or regulation of any governmental body or agency having jurisdiction over any of
the General Partner or the General Partner Entity or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES

OF PARTNERSHIP INTERESTS

Section 4.1 Capital Contributions of the Partners

Prior to or concurrently with the execution of this Agreement, the Partners have
made the Capital Contributions to the Partnership as set forth in the Partner
Registry. On the date hereof, the Partners own Partnership Units in the amounts
set forth in the Partner Registry and have Percentage Interests in the
Partnership as set forth in the Partner Registry. The number of Partnership
Units and Percentage Interest shall be adjusted in the Partner Registry from
time to time by the General Partner to the extent necessary to reflect
accurately exchanges, redemptions,

 

18



--------------------------------------------------------------------------------

Capital Contributions, the issuance of additional Partnership Units or similar
events having an effect on a Partner’s Percentage Interest occurring after the
date hereof in accordance with the terms of this Agreement. One thousand
(1,000) Class A Units shall be deemed to be the General Partner’s Partnership
Units and shall be the General Partner Interest of the General Partner, and all
other Partnership Units held by the General Partner shall be deemed to be
Limited Partner Interests and shall be held by the General Partner in its
capacity as a Limited Partner in the Partnership. Except as provided in Sections
7.5 and 10.5 hereof, the Partners shall have no obligation to make any
additional Capital Contributions or provide any additional funding to the
Partnership (whether in the form of loans, repayments of loans or otherwise). No
Partner shall have any obligation to restore any deficit that may exist in its
Capital Account, either upon a liquidation of the Partnership or otherwise,
provided that such Capital Account deficit did not arise by reason of
distributions in violation of this Agreement or applicable law or other actions
in violation of this Agreement or applicable law.

Section 4.2 Issuances of Partnership Interests

A. General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Partnership or any of its Subsidiaries)
Partnership Units or other Partnership Interests in one or more classes, or in
one or more series of any of such classes, with such designations, preferences
and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to one or more other classes
of Partnership Interests, all as shall be determined, subject to applicable
Delaware law, by the General Partner in its sole and absolute discretion, which
shall be set forth in a written document thereafter attached to and made an
exhibit to this Agreement, which exhibit shall be an amendment to this Agreement
and shall be incorporated herein by this reference (each, a “Partnership Unit
Designation”), including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or Consent of the Limited Partners, and
(v) the consideration, if any, to be received by the Partnership; provided,
however, that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner Entity unless either (a) the Partnership Interests
are issued in connection with the grant, award or issuance of Shares or other
equity interests in the General Partner Entity (including a transaction
described in Section 7.5.F) having designations, preferences and other rights
such that the economic interests attributable to such Shares or other equity
interests are substantially similar to the designations, preferences and other
rights (except voting rights) of the Partnership Interests issued to the General
Partner Entity in accordance with this Section 4.2.A, or (b) the additional
Partnership Interests are issued to all Partners holding Partnership Interests
in the same class in proportion to their respective Percentage Interests in such
class. If the Partnership issues Partnership Interests pursuant to this
Section 4.2.A, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 4.6,
Section 5.5, Section 6.2 and Section 8.6) as it deems necessary to reflect the
issuance of such Partnership Interests.

 

19



--------------------------------------------------------------------------------

B. Classes of Partnership Units. From and after the date of the Agreement, the
Partnership shall have three classes of Partnership Units entitled “Class A
Units,” “Class B Units” and “LTIP Units,” and such additional classes of
Partnership Units as may be created by the General Partner pursuant to
Section 4.2.A (collectively, the “Units”). Class A Units, Class B Units, LTIP
Units or a class of Partnership Interests created pursuant to Section 4.2.A, at
the election of the General Partner, in its sole and absolute discretion, may be
issued to newly admitted Partners in exchange for the contribution by such
Partners of cash, real estate partnership interests, stock, notes or other
assets or consideration or in connection with a merger of the Partnership;
provided, however, that any Partnership Unit that is not specifically designated
by the General Partner as being of a particular class shall be deemed to be a
Class A Unit. Each Class B Unit shall be converted automatically into a
corresponding series of Class A Unit on the day immediately following the
Partnership Record Date for the Distribution Period in which such Class B Unit
was issued, without the requirement for any action by the General Partner, the
Partnership or the Partner holding the Class B Unit. The terms of the LTIP Units
shall be in accordance with Sections 4.6 and 4.7.

Section 4.3 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
Agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

Section 4.4 Other Contribution Provisions

A. General. If any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, such transaction
shall be treated by the Partnership and the affected Partner as if the
Partnership had compensated such Partner in cash, and the Partner had made a
Capital Contribution of such cash to the capital of the Partnership.

B. Mergers. To the extent the Partnership acquires any property (or an indirect
interest therein) by the merger of any other Person into the Partnership or with
or into a Subsidiary of the Partnership, Persons who receive Partnership
Interests in exchange for their interest in the Person merging into the
Partnership or with or into a Subsidiary of the Partnership shall be deemed to
have been admitted as Additional Limited Partners pursuant to Section 12.2 and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement (or if not so provided, as determined by the General Partner in
its sole and absolute discretion) and as set forth in the Partner Registry.

 

20



--------------------------------------------------------------------------------

Section 4.5 No Interest on Capital

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

Section 4.6 LTIP Units

A. Issuance of LTIP Units. The General Partner may from time to time issue LTIP
Units to Persons who have provided, or will provide, services to the Partnership
or the General Partner, for such consideration (if any) as the General Partner
may determine to be appropriate, and admit such Persons as Limited Partners.
Subject to the following provisions of this Section 4.6 and the special
provisions of Sections 4.7 and 6.1.E, LTIP Units shall be treated as Class A
Units, with all of the rights, privileges and obligations attendant thereto (or,
if so designated by the General Partner in connection with the issuance thereof,
as Class B Units for the quarter in which such LTIP Units are issued). For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as Class A Unit holders and LTIP Units shall be treated as
Class A Units. In particular, subject to the following provisions of this
Section 4.6 and Sections 4.7 and 6.1.E, the Partnership shall maintain at all
times a one-to-one correspondence between LTIP Units and Class A Units for
conversion, distribution and other purposes, including, without limitation,
complying with the following procedures:

(i) If an Adjustment Event occurs, then the General Partner shall make a
corresponding adjustment to the LTIP Units to maintain a one-for-one conversion
and economic equivalence ratio between Class A Units and LTIP Units. If more
than one Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. If the
Partnership takes an action affecting the Class A Units other than actions
specifically defined as “Adjustment Events” and in the opinion of the General
Partner such action would require an adjustment to the LTIP Units to maintain
the one-to-one correspondence described above, the General Partner shall have
the right to make such adjustment to the LTIP Units, to the extent permitted by
law and by any applicable Equity Incentive Plan, in such manner and at such time
as the General Partner, in its sole discretion, may determine to be appropriate
under the circumstances. If an adjustment is made to the LTIP Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall mail a notice
to each LTIP Unitholder setting forth the adjustment to his or her LTIP Units
and the effective date of such adjustment; and

(ii) Subject to the provisions of Sections 5.1.E, 5.1.F and 5.1.G, the LTIP
Unitholders shall, when, as and if authorized and declared by the General
Partner out of assets legally available for that purpose, be entitled to receive
distributions in an amount per LTIP Unit equal to the distributions per Class A
Unit paid to holders of Class A Units (or, if such LTIP Unit is designated for
treatment as a Class B Unit, equal to the distributions that would be paid if
such

 

21



--------------------------------------------------------------------------------

unit were a Class B Unit) on such Partnership Record Date established by the
General Partner with respect to such distribution. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Class A Units or Class B Units, unless equal distributions
have been or contemporaneously are authorized, declared and paid on the LTIP
Units that are then entitled to payment of distributions.

B. Priority. Subject to the provisions of this Section 4.6 and the special
provisions of Sections 4.7 , 5.1.E, 5.1.F and 5.1.G, the LTIP Units shall rank
pari passu with the Class A Units and Class B Units as to the payment of regular
and special periodic or other distributions and distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions and
as to distribution of assets upon liquidation, dissolution or winding up, any
class or series of Partnership Units which by its terms specifies that it shall
rank junior to, on a parity with, or senior to the Class A Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the LTIP Units.
Subject to the terms of any Award Agreement, an LTIP Unitholder shall be
entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of Class A Units are entitled to transfer their
Class A Units pursuant to Article XI.

C. Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i) Award Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of an Award Agreement. The terms of any Award
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Award Agreement or by any applicable Equity Incentive Plan. LTIP Units that have
vested under the terms of an Award Agreement are referred to as “Vested LTIP
Units”; all other LTIP Units shall be treated as “Unvested LTIP Units.”

(ii) Forfeiture. Unless otherwise specified in the Award Agreement, upon the
occurrence of any event specified in an Award Agreement as resulting in either
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price or some other forfeiture of any LTIP Units, then if
the Partnership or the General Partner exercises such right to repurchase or
such forfeiture occurs in accordance with the applicable Award Agreement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Award Agreement, no consideration or other payment shall be due
with respect to any LTIP Units that have been forfeited, other than any
distributions declared with respect to a Partnership Record Date prior to the
effective date of the forfeiture. In connection with any repurchase or
forfeiture of LTIP Units, the balance of the portion of the Capital Account of
the LTIP Unitholder that is attributable to all of his or her LTIP Units shall
be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.1.E hereof, calculated with respect to the LTIP
Unitholder’s remaining LTIP Units, if any.

 

22



--------------------------------------------------------------------------------

(iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.1.E. LTIP Units shall be allocated Net
Income and Net Loss, for any taxable year or portion of a taxable year occurring
after such issuance and prior to the Distribution Participation Date for such
LTIP Units, in amounts per LTIP Unit equal to the amounts allocated per Class A
Unit for the same period multiplied by the LTIP Unit Sharing Percentage for such
LTIP Units. Commencing with the portion of the taxable year of the Partnership
that begins on the Distribution Participation Date established for any LTIP
Units, such LTIP Units shall be allocated Net Income and Net Loss in amounts per
LTIP Unit equal to the amounts allocated per Class A Unit. The allocations
provided by the preceding sentence shall be subject to Section 6.1.A
and Section 6.1.B of the Agreement. The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made after
the Distribution Participation Date, so that the ratio of (i) the total amount
of Net Income or Net Loss allocated with respect to each LTIP Unit in the
taxable year in which that LTIP Unit’s Distribution Participation Date falls, to
(ii) the total amount distributed to that LTIP Unit with respect to such period,
is equal to such ratio as computed for the Class A Units held by the General
Partner.

(iv) Redemption. The Redemption Right provided to the holders of Class A Units
under Section 8.6 hereof shall not apply with respect to LTIP Units unless and
until they are converted to Class A Units as provided in clause (v) below and
Section 4.7.

(v) Conversion to Class A Units. Vested LTIP Units are eligible to be converted
into Class A Units in accordance with Section 4.7.

D. Voting. LTIP Unitholders shall (a) have the same voting rights as the Limited
Partners, with the LTIP Units voting as a single class with the Class A Units
and having one vote per LTIP Unit; and (b) have the additional voting rights
that are expressly set forth below. So long as any LTIP Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of a majority of the LTIP Units outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
amend, alter or repeal, whether by merger, consolidation or otherwise, the
provisions of this Agreement applicable to LTIP Units so as to materially and
adversely affect any right, privilege or voting power of the LTIP Units or the
LTIP Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of Class A Units (including the Class A Units held by the General Partner);
but subject, in any event, to the following provisions:

(i) With respect to any Class A Unit Transaction (as defined in Section 4.7.F
hereof), so long as the LTIP Units are treated in accordance with Section 4.7.F
hereof, the consummation of such Class A Unit Transaction shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the LTIP Units or the LTIP Unitholders as such; and

 

23



--------------------------------------------------------------------------------

(ii) Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest in accordance with the terms of this Agreement,
including, without limitation, additional Class A Units or LTIP Units, whether
ranking senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Units.

Section 4.7 Conversion of LTIP Units.

A. Conversion Right. An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into fully paid and non-assessable Class A Units;
provided, however, that a holder may not exercise the Conversion Right for fewer
than one thousand (1,000) Vested LTIP Units or, if such holder holds fewer than
one thousand (1,000) Vested LTIP Units, all of the Vested LTIP Units held by
such holder. LTIP Unitholders shall not have the right to convert Unvested LTIP
Units into Class A Units until they become Vested LTIP Units; provided, however,
that when an LTIP Unitholder is notified of the expected occurrence of an event
that will cause his or her Unvested LTIP Units to become Vested LTIP Units, such
LTIP Unitholder may give the Partnership a Conversion Notice conditioned upon
and effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Class A
Units, provided, however, that any Special LTIP Unit Distribution payable with
respect to such Vested LTIP Units is paid prior to such conversion. In all
cases, the conversion of any LTIP Units into Class A Units shall be subject to
the conditions and procedures set forth in this Section 4.7.

B. Exercise by an LTIP Unitholder. A holder of Vested LTIP Units may convert
such LTIP Units into an equal number of fully paid and non-assessable Class A
Units, giving effect to all adjustments (if any) made pursuant to Section 4.6
hereof. Notwithstanding the foregoing, in no event may a holder of Vested LTIP
Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Limited Partner, to the extent attributable to
its ownership of LTIP Units, divided by (y) the Class A Unit Economic Balance,
in each case as determined as of the effective date of conversion (the “Capital
Account Limitation”). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit E to this Agreement to the Partnership (with a copy to the General
Partner) not less than ten (10) nor more than sixty (60) days prior to a date
(the “Conversion Date”) specified in such Conversion Notice; provided, however,
that if the General Partner has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Unit Transaction (as defined in Section 4.7.F
hereof) at least thirty (30)

 

24



--------------------------------------------------------------------------------

days prior to the effective date of such Class A Unit Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Class A Unit Transaction or (y) the third business day immediately preceding the
effective date of such Class A Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 15.1. Each LTIP Unitholder covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 4.7.B shall be free and clear of all liens and
encumbrances. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.6 relating to
those Class A Units that will be issued to such holder upon conversion of such
LTIP Units into Class A Units in advance of the Conversion Date; provided,
however, that the redemption of such Class A Units by the Partnership shall in
no event take place until after the Conversion Date. For clarity, it is noted
that the objective of this paragraph is to put an LTIP Unitholder in a position
where, if he or she so wishes, the Class A Units into which his or her Vested
LTIP Units will be converted can be redeemed by the Partnership simultaneously
with such conversion, with the further consequence that, if the General Partner
elects to assume and perform the Partnership’s redemption obligation with
respect to such Class A Units under Section 8.6 hereof by delivering to such
holder Shares rather than cash, then such holder can have such Shares issued to
him or her simultaneously with the conversion of his or her Vested LTIP Units
into Class A Units. The General Partner and LTIP Unitholder shall reasonably
cooperate with each other to coordinate the timing of the events described in
the foregoing sentence.

C. Forced Conversion by the Partnership. The Partnership, at any time at the
election of the General Partner, may cause any number of Vested LTIP Units held
by an LTIP Unitholder to be converted (a “Forced Conversion”) into an equal
number of fully paid and non-assessable Class A Units, giving effect to all
adjustments (if any) made pursuant to Section 4.6; provided, however, that the
Partnership may not cause Forced Conversion of any LTIP Units that would not at
the time be eligible for conversion at the option of such LTIP Unitholder
pursuant to Section 4.7.B or with respect to which a Special LTIP Unit
Distribution is payable and has not been paid. In order to exercise its right of
Forced Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit F to this Agreement to the applicable
LTIP Unitholder not less than ten (10) nor more than sixty (60) days prior to
the Conversion Date specified in such Forced Conversion Notice. A Forced
Conversion Notice shall be provided in the manner provided in Section 15.1.

D. Completion of Conversion. A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Partnership has given a
Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of Class A Units issuable upon such conversion.
After the conversion of LTIP Units as aforesaid, the Partnership shall deliver
to such LTIP Unitholder, upon his or her written request, a certificate of the
General Partner certifying the number of Class A Units and remaining LTIP Units,
if any, held by such person immediately after such conversion. The Assignee of
any Limited Partner pursuant to Article XI hereof may exercise the rights of
such Limited Partner pursuant to this Section 4.7 and such Limited Partner shall
be bound by the exercise of such rights by the Assignee.

 

25



--------------------------------------------------------------------------------

E. Impact of Conversions for Purposes of Section 6.1.E. For purposes of making
future allocations under Section 6.1.E hereof and applying the Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Unit Economic Balance.

F. Class A Unit Transactions. If the Partnership or the General Partner Entity
shall be a party to any Class A Unit Transaction, then the General Partner
shall, immediately prior to the Class A Unit Transaction, exercise its right to
cause a Forced Conversion with respect to the maximum number of LTIP Units then
eligible for conversion, taking into account any allocations that occur in
connection with the Class A Unit Transaction or that would occur in connection
with the Class A Unit Transaction if the assets of the Partnership were sold at
the Class A Unit Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Partnership
Units in the context of the Class A Unit Transaction (in which case the
Conversion Date shall be the effective date of the Class A Unit Transaction). In
anticipation of such Forced Conversion and the consummation of the Class A Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Class A Unit Transaction in consideration for the Class A Units into which his
or her LTIP Units will be converted the same kind and amount of cash, securities
and other property (or any combination thereof) receivable upon the consummation
of such Class A Unit Transaction by a holder of the same number of Class A
Units, assuming such holder of Class A Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Class A Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Class A Unit
Transaction, prior to such Class A Unit Transaction the General Partner shall
give prompt written notice to each LTIP Unitholder of such election, and shall
use commercially reasonable efforts to afford the LTIP Unitholders the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Class A Units in connection with such Class A Unit Transaction. If
an LTIP Unitholder fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of consideration that
a holder of a Class A Unit would receive if such Class A Unit holder failed to
make such an election. Subject to the rights of the Partnership and the General
Partner under any Award Agreement and any applicable Equity Incentive Plan, to
the extent any LTIP Units are then outstanding, the Partnership shall use
commercially reasonable effort to cause the terms of any Class A Unit
Transaction to be consistent with the provisions of this Section 4.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders

 

26



--------------------------------------------------------------------------------

whose LTIP Units will not be converted into Class A Units in connection with the
Class A Unit Transaction that will (i) contain provisions enabling the holders
of LTIP Units that remain outstanding after such Class A Unit Transaction to
convert their LTIP Units into securities as comparable as reasonably possible
under the circumstances to the Class A Units and (ii) preserve as far as
reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in this Agreement for the
benefit of the LTIP Unitholders.

ARTICLE V

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions

A. Distribution of Operating Income. The General Partner shall distribute at
least quarterly an amount equal to all, or such portion as the General Partner
in its sole and absolute discretion may determine, of the Available Cash of the
Partnership with respect to such quarter or shorter period to the Partners in
accordance with the terms established for the class or classes of Partnership
Interests held by such Partners who are Partners on the respective Partnership
Record Date with respect to such quarter or shorter period as provided in
Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the respective terms
established for each class of Partnership Interest. Notwithstanding anything to
the contrary contained herein, in no event may a Partner receive a distribution
of Available Cash with respect to a Partnership Unit for a quarter or shorter
period if such Partner is entitled to receive a distribution with respect to a
Share for which such Partnership Unit has been redeemed or exchanged. Unless
otherwise expressly provided for herein, or in the terms established for a new
class or series of Partnership Interests created in accordance with Article IV
hereof, no Partnership Interest shall be entitled to a distribution in
preference to any other Partnership Interest. If the General Partner Entity has
chosen to attempt to qualify as a REIT, the General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the qualification of the General Partner Entity as a REIT, to
distribute Available Cash to the General Partner Entity in an amount sufficient
to enable the General Partner Entity to make distributions to its shareholders
that will enable the General Partner Entity to (1) satisfy the requirements for
qualification as a REIT under the Code and the Regulations (the “REIT
Requirements”), and (2) avoid any federal income or excise tax liability.

B. Method.

(i) Each holder of Partnership Interests, if any, that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Partnership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date); and

(ii) To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i) (if
applicable), with respect to Partnership Interests that are not entitled to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).

 

27



--------------------------------------------------------------------------------

C. Distributions When Class B Units Are Outstanding. If for any quarter or
shorter period with respect to which a distribution is to be made pursuant to
Section 5.1.A. (a “Distribution Period”) Class B Units are outstanding on the
Partnership Record Date for such Distribution Period, the General Partner shall
allocate the Available Cash with respect to such Distribution Period available
for distribution with respect to the Class A Units and Class B Units
collectively between the Partners who are holders of Class A Units (“Class A”)
and the Partners who are holders of Class B Units (“Class B”) as follows:

 

  (1) Class A shall receive that portion of the Available Cash (the “Class A
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

 

                A x Y                

(A x Y) + (B x X)

 

  (2) Class B shall receive that portion of the Available Cash (the “Class B
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

 

                B x X                

(A x Y) + (B x X)

 

  (3) For purposes of the foregoing formulas, (i) “A” equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) “B” equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.

The Class A Share shall be distributed pro rata among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided, however, that in no event may a Partner receive a distribution
of Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution with respect to a Share for which such Class A Unit has
been redeemed or exchanged. If Class B Units were issued on the same date, the
Class B Share shall be distributed pro rata among the Partners holding Class B
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class B Units held by each Partner on such Partnership Record
Date. In no event shall any Class B Units be entitled to receive any
distribution of Available Cash for any Distribution Period ending prior to the
date on which such Class B Units are issued. For purposes of the foregoing
calculations, LTIP Units with an associated Distribution Participation Date that
falls on or before the date of the relevant distribution shall be treated as
outstanding Class A Units.

 

28



--------------------------------------------------------------------------------

D. Distributions When Class B Units Have Been Issued on Different Dates. If
Class B Units which have been issued on different dates are outstanding on the
Partnership Record Date for any Distribution Period, then the Class B Units
issued on each particular date shall be treated as a separate series of
Partnership Units for purposes of making the allocation of Available Cash for
such Distribution Period among the holders of Partnership Units (and the formula
for making such allocation, and the definitions of variables used therein, shall
be modified accordingly). Thus, for example, if two series of Class B Units are
outstanding on the Partnership Record Date for any Distribution Period, the
allocation formula for each series, “Series B1” and “Series B2” would be as
follows:

 

  (1) Series B1 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

 

                        B1 x X1                        

(A x Y) + (B x X1) + (B2 x X2)

 

  (2) Series B2 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

 

                        B2 x X2                        

(A x Y) + (B1 x X1) + (B2 x X2)

 

  (3) For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C(3) remain the same except that (i) “B1” equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) “B2” equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) “X1” equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and
(iv) “X2” equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.

For purposes of the foregoing calculations, LTIP Units with an associated
Distribution Participation Date that falls on or before the date of the relevant
distribution shall be treated as outstanding Class A Units.

E. Distributions With Respect to LTIP Units. Commencing from the Distribution
Participation Date established for any LTIP Units, for any quarterly or other
period holders of such LTIP Units shall be entitled to receive, if, when and as
authorized by the General Partner out of funds legally available for the payment
of distributions, regular cash distributions in an amount per unit equal to the
distribution payable on each Class A Unit for the corresponding quarterly or
other period (the “LTIP Distribution Amount”). In addition, from and after the
Distribution Participation Date, LTIP Units shall be entitled to receive, if,
when and as authorized by the General Partner out of funds or other property
legally available for the payment of distributions, non-liquidating special,
extraordinary or other distributions in an

 

29



--------------------------------------------------------------------------------

amount per unit equal to the amount of any non-liquidating special,
extraordinary or other distributions payable on the Class A Units which may be
made from time to time. LTIP Units shall also be entitled to receive, if, when
and as authorized by the General Partner out of funds or other property legally
available for the payment of distributions, distributions representing proceeds
of a sale or other disposition of all or substantially all of the assets of the
Partnership in an amount per unit equal to the amount of any such distributions
payable on the Class A Units, whether made prior to, on or after the
Distribution Participation Date, provided that the amount of such distributions
shall not exceed the positive balances of the Capital Accounts of the holders of
such LTIP Units to the extent attributable to the ownership of such LTIP
Units. Distributions on the LTIP Units, if authorized, shall be payable on such
dates and in such manner as may be authorized by the General Partner (any such
date, a “Distribution Payment Date”); provided that the Distribution Payment
Date and the record date for determining which holders of LTIP Units are
entitled to receive a distribution shall be the same as the corresponding dates
relating to the corresponding distribution on the Class A Units.

F. Special LTIP Unit Distribution. As of the Distribution Participation Date for
an LTIP Unit that is not forfeited on or prior to such Distribution
Participation Date, the holder of such LTIP Unit will be entitled to receive a
special distribution (the “Special LTIP Unit Distribution”) with respect to such
unit equal to the Applicable Special LTIP Unit Distribution Amount with respect
to such unit; provided, however, that such amount shall not exceed either
(x) the amount of non-liquidating cash distributions per unit that were paid on
the Class A Units on or after the date of the issuance of the LTIP Unit (or such
other date as is specified as the Distribution Measurement Date in the Award
Agreement or other documentation pursuant to which such LTIP Unit is issued)
(such date being referred to as the “Distribution Measurement Date” with respect
to such LTIP Unit) and prior to such Distribution Participation Date or (y) the
positive balance of the Capital Account of such holder attributable to such LTIP
Unit. The “Applicable Special LTIP Unit Distribution Amount” with respect to an
LTIP Unit equals the product of (x) the amount of non-liquidating cash
distributions per unit that were paid on the Class A Units on or after the
Distribution Measurement Date with respect to such LTIP Unit and prior to the
Distribution Participation Date for such LTIP Unit, multiplied by (y) the LTIP
Unit Sharing Percentage for such LTIP Unit. The Special LTIP Unit Distribution
for an LTIP Unit will be payable on the first Distribution Payment Date on or
after the Distribution Participation Date for such LTIP Unit if and when
authorized by the General Partner out of funds legally available for the payment
of distributions; provided that, to the extent not otherwise prohibited by the
terms of any class of Partnership Interests entitled to any preference in
distribution and authorized by the General Partner out of funds legally
available for the payment of distributions, such Special LTIP Unit Distribution
may be paid prior to such Distribution Payment Date. On or after the
Distribution Participation Date with respect to an LTIP Unit, if such LTIP Unit
is outstanding, no distributions (other than in Class A Units, LTIP Units or
other Partnership Interests ranking on par with or junior to such units as to
distributions and upon liquidation, dissolution or winding up of the affairs of
the Partnership) shall be declared or paid or set apart for payment upon the
Class A Units, the LTIP Units or any other Partnership Interests ranking junior
to or on a parity with the LTIP Unit as to distributions for any period (other
than Special LTIP Unit Distributions with respect to LTIP Units that had an
earlier Distribution Participation Date) unless the full amount of any Special
LTIP Unit Distribution due with respect to such LTIP Unit have been or
contemporaneously are declared and paid.

 

30



--------------------------------------------------------------------------------

G. LTIP Units Intended to Qualify as Profits Interests.

(i) Distributions made pursuant to this Section 5.1 shall be adjusted as
necessary to ensure that the amount apportioned to each LTIP Unit does not
exceed the amount attributable to items of Partnership income or gain realized
after the date such LTIP Unit was issued by the Partnership. The intent of
this Section 5.1.G is to ensure that any LTIP Units issued after the date of
this Agreement qualify as “profits interests” under Revenue Procedure 93-27,
1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191
(August 3, 2001), and this Section 5.1 and Article VI shall be interpreted and
applied consistently therewith. The General Partner at its discretion may amend
this Section 5.1.G to ensure that any LTIP Units granted after the date of this
Agreement will qualify as “profits interests” under Revenue Procedure 93-27,
1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191
(August 3, 2001) (and any other similar rulings or regulations that may be in
effect at such time).

(ii) The Partners agree that the General Partner may make a Safe Harbor Election
(as defined below), on behalf of itself and of all Partners, to have the LTIP
Safe Harbor apply irrevocably with respect to LTIP Units transferred in
connection with the performance of services by a Partner in a partner capacity.
The Safe Harbor Election shall be effective as of the date of issuance of such
LTIP Units. If such election is made, (A) the Partnership and each Partner agree
to comply with all requirements of the LTIP Safe Harbor with respect to all
interests in the Partnership transferred in connection with the performance of
services by a Partner in a partner capacity, whether such Partner was admitted
as a Partner or as the transferee of a previous Partner, and (B) the General
Partner shall cause the Partnership to comply with all record keeping
requirements and other administrative requirements with respect to the LTIP Safe
Harbor as shall be required by proposed or final regulations relating thereto.

(iii) The Partners agree that if a Safe Harbor Election is made by the General
Partner, (A) each LTIP Unit issued hereunder is a Safe Harbor Interest, (B) each
LTIP Unit represents a profits interest received for services rendered or to be
rendered to or for the benefit of the Partnership by the LTIP Unitholder in his
or her capacity as a Partner or in anticipation of becoming a Partner, and
(C) the fair market value of each LTIP Unit issued by the Partnership upon
receipt by the LTIP Unitholder as of the date of issuance is zero (plus the
amount, if any, of any Capital Contributions made to the Partnership by such
LTIP Unitholder in connection with the issuance of such LTIP Unit), representing
the liquidation value of such interest upon receipt (with such valuation being
consented to and hereby approved by all Partners).

(iv) Each Partner, by signing this Agreement or by accepting such transfer,
hereby agrees to comply with all requirements of any Safe Harbor Election made
by the General Partner with respect to each LTIP Unitholder’s Safe Harbor
Interest.

 

31



--------------------------------------------------------------------------------

(v) The General Partner shall file or cause the Partnership to file all returns,
reports and other documentation as may be required, as reasonably determined by
the General Partner, to perfect and maintain any Safe Harbor Election made by
the General Partner with respect to granting of each LTIP Unitholder’s Safe
Harbor Interest.

(vi) The General Partner is hereby authorized and empowered, without further
vote or action of the Partners, to amend this Agreement to the extent necessary
or helpful in accordance with the advice of Partnership tax counsel or
accountants to sustain the Partnership’s position that (A) it has complied with
the LTIP Safe Harbor requirements in order to provide for a Safe Harbor Election
and it has ability to maintain the same, or (B) the issuance of the LTIP Units
is not a taxable event with respect to the LTIP Unitholders, and the General
Partner shall have the authority to execute any such amendment by and on behalf
of each Partner pursuant to the power of attorney granted by this Agreement. Any
undertaking by any Partner necessary or desirable to (A) enable or preserve a
Safe Harbor Election or (B) otherwise to prevent to the issuance of LTIP Units
to LTIP Unitholders from being a taxable event may be reflected in such
amendments and, to the extent so reflected, shall be binding on each Partner.

(vii) Each Partner agrees to cooperate with the General Partner to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the General Partner,
at the expense of the Partnership.

(viii) No Transfer of any interest in the Partnership by a Partner shall be
effective unless prior to such Transfer, the assignee or intended recipient of
such interest shall have agreed in writing to be bound by the provisions of this
Section 5.1.G, in a form reasonably satisfactory to the General Partner.

(ix) The provisions of this Section 5.1.G shall apply regardless of whether or
not an LTIP Unitholder files an election pursuant to Section 83(b) of the Code.

(x) The General Partner may amend this Section 5.1.G as it deems necessary or
appropriate to maximize the tax benefit of the issuance of LTIP Units to any
LTIP Unitholder if there are changes in the law or Regulations concerning the
issuance of partnership interests for services.

Section 5.2 Distributions in Kind

The General Partner may determine, in its sole and absolute discretion, to make
a distribution in kind of Partnership assets to the holders of Partnership
Interests, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in the same manner as a
cash distribution in accordance with Articles V, VI and XIII hereof.
Notwithstanding anything to the contrary herein, no Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.

 

32



--------------------------------------------------------------------------------

Section 5.3 Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

Section 5.4 Distributions upon Liquidation

Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

Section 5.5 Revisions to Reflect Issuance of Partnership Interests

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article V and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the terms
of the issuance of such Partnership Interests. Such revisions shall not require
the consent or approval of any other Partner.

ARTICLE VI

ALLOCATIONS

Section 6.1 Allocations for Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

A. Net Income. Subject to Section 4.6.C(iii), after giving effect to the special
allocations set forth in Section 1 of Exhibit C of the Partnership Agreement and
any special allocations required to be made pursuant to Section 6.1.E, Net
Income shall be allocated:

 

  (1) first, to the General Partner to the extent that Net Loss previously
allocated to the General Partner pursuant to Section 6.1.B(5) exceeds Net Income
previously allocated to the General Partner pursuant to this clause (1);

 

  (2) second, to the General Partner until the cumulative Net Income allocated
under this clause (2) equals the cumulative Net Loss allocated the General
Partner under Section 6.1.B(4);

 

  (3) third, to the holders of any Partnership Interests that are entitled to
any preference upon liquidation until the cumulative Net Income allocated under
this clause (3) equals the cumulative Net Loss allocated to such Partners under
Section 6.1.B(3);

 

33



--------------------------------------------------------------------------------

  (4) fourth, to the holders of any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any other class
of Partnership Interests until each such Partnership Interest has been
allocated, on a cumulative basis pursuant to this clause (4), Net Income equal
to the amount of distributions payable that are attributable to the preference
of such class of Partnership Interests, whether or not paid (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made);

 

  (5) fifth, to the holders of any Partnership Interests that are not entitled
to any preference upon liquidation until the cumulative Net Income allocated
under this clause (5) equals the cumulative Net Loss allocated to such Partners
under Section 6.1.B(2); and

 

  (6) finally, with respect to Partnership Interests that are not entitled to
any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

B. Net Loss. Subject to Section 4.6.C(iii), after giving effect to the special
allocations set forth in Section 1 of Exhibit C of the Partnership Agreement and
any special allocations required to be made pursuant to Sections 6.1.E, Net Loss
shall be allocated:

 

  (1) first, to the holders of Partnership Interests that are not entitled to
any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, in proportion to, and to the extent
that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(6) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of
Section 5.1.B and (b) Net Loss allocated under this clause (1);

 

  (2)

second, with respect to classes of Partnership Interests that are not entitled
to any preference in distribution upon liquidation, pro rata to each such class
in accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Loss shall not be allocated to any Partner pursuant to this Section 6.1.B(2) to
the extent that such allocation would cause such Partner to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in the case of a Partner who also holds classes of
Partnership

 

34



--------------------------------------------------------------------------------

  Interests that are entitled to any preferences in distribution upon
liquidation, by subtracting from such Partners’ Adjusted Capital Account the
amount of such preferred distribution to be made upon liquidation) at the end of
such taxable year (or portion thereof);

 

  (3) third, with respect to classes of Partnership Interests that are entitled
to any preference in distribution upon liquidation, in reverse order of the
priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Loss shall not be allocated to any Partner pursuant to this Section 6.1.B(3) to
the extent that such allocation would cause such Partner to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) at the end of such taxable year (or portion thereof);

 

  (4) fourth, to the General Partner in an amount equal to the amount of the
Partnership’s Recourse Liabilities; and

 

  (5) thereafter, to the General Partner.

C. Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated by the
General Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership unless and to
the extent provided otherwise in an agreement between any Partner and the
Partnership. For this purpose, the General Partner shall have the sole and
absolute discretion in any Fiscal Year to allocate such excess Nonrecourse
Liabilities among the Partners in any manner permitted under Code Section 752
and the Regulations thereunder.

D. Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners have been allocated any deductions directly or indirectly
giving rise to the treatment of such gains as Recapture Income.

E. Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.1.A, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units, plus the
aggregate net amount of Net Income and Net Loss allocated to such LTIP Units
prior to the Distribution Participation Date with respect to such LTIP Units
less the amount of any Special LTIP Unit Distributions with respect to such LTIP
Units; provided, however, that no such Liquidating Gains will be allocated with
respect to any particular LTIP Unit unless and to the extent that such
Liquidating Gains, when aggregated with other Liquidating Gains realized

 

35



--------------------------------------------------------------------------------

since the issuance of such LTIP Unit, exceed Liquidating Losses realized since
the issuance of such LTIP Unit. After giving effect to the special allocations
set forth in Section 1 of Exhibit C hereto, and notwithstanding the provisions
of Sections 6.1.A and 6.1.B above, in the event that, due to distributions with
respect to Class A Units in which the LTIP Units do not participate or
otherwise, the Economic Capital Account Balances of any present or former holder
of LTIP Units, to the extent attributable to the holder’s ownership of LTIP
Units, exceed the target balance specified above, then Liquidating Losses shall
be allocated to such holder to the extent necessary to reduce or eliminate the
disparity. In the event that Liquidating Gains or Liquidating Losses are
allocated under this Section 6.1.E, Net Income allocable under Section
6.1.A(6) and any Net Loss shall be recomputed without regard to the Liquidating
Gains or Liquidating Losses so allocated. For this purpose, “Liquidating Gains”
means net gains that are or would be realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership,
including but not limited to net capital gain realized in connection with an
adjustment to the value of Partnership assets under Section 704(b) of the Code
made pursuant to Section 1.D of Exhibit B of the Partnership Agreement.
“Liquidating Losses” means any net capital loss realized in connection with any
such event. The “Economic Capital Account Balances” of the LTIP Unitholders will
be equal to their Capital Account balances to the extent attributable to their
ownership of LTIP Units, plus the amount of their share of any Partner Minimum
Gain or Partnership Minimum Gain, in either case to the extent attributable to
their ownership of LTIP Units and computed on a hypothetical basis after taking
into account all allocations through the date on which any allocation is made
under this Section 6.1.E, but prior to the realization of any Liquidating Gains.
Similarly, the “Class A Unit Economic Balance” shall mean (i) the Capital
Account balance of the General Partner, plus the amount of the General Partner’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.1.E, but
prior to the realization of any Liquidating Gains, divided by (ii) the number of
the General Partner’s Class A Units. Any such allocations shall be made among
the LTIP Unitholders in proportion to the amounts required to be allocated to
each under this Section 6.1.E. The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit to be economically equivalent to the Capital Account balance associated
with the General Partner’s Class A Units (on a per-Unit basis, other than
differences resulting from the allocation of Net Income and Net Loss allocated
to such LTIP Units prior to the Distribution Participation Date with respect to
such LTIP Units in excess of the amount of Special LTIP Unit Distributions paid
with respect to such LTIP Units), provided that Liquidating Gains are of a
sufficient magnitude to do so upon a sale of all or substantially all of the
assets of the Partnership, or upon an adjustment to the Partners’ Capital
Accounts pursuant to Section 1.D of Exhibit B. To the extent the LTIP
Unitholders receive a distribution in excess of their Capital Accounts, such
distribution will be a guaranteed payment under Section 707(c) of the Code.

 

36



--------------------------------------------------------------------------------

Section 6.2 Revisions to Allocations to Reflect Issuance of Partnership
Interests

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article VI and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the terms
of the issuance of such Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

A. Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:

 

  (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the General Partner Entity
(so long as the General Partner Entity chooses to attempt to qualify as a REIT)
to avoid the payment of any U.S. federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its shareholders sufficient to permit the General Partner
Entity to maintain its REIT status), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities including, without
limitation, the assumption or guarantee of or otherwise contracting for
(including by becoming a co-obligor, co-borrower, guarantor or surety or
otherwise providing credit support of any kind) any indebtedness or other
obligations of the General Partner, its Subsidiaries or the Partnership’s
Subsidiaries, the issuance of evidences of indebtedness (including the securing
of same by mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and the incurring of any obligations the General Partner
deems necessary for the conduct of the activities of the Partnership;

 

37



--------------------------------------------------------------------------------

  (2) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 

  (3) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership (including
acquisition of any new assets, the exercise or grant of any conversion, option,
privilege or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger, consolidation,
reorganization or other combination of the Partnership or any Subsidiary of the
Partnership with or into another entity on such terms as the General Partner
deems proper;

 

  (4) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner, its Subsidiaries, the Partnership’s
Subsidiaries and any of their Affiliates) and the repayment of obligations of
the Partnership and its Subsidiaries and any other Person in which the
Partnership has an equity investment and the making of capital contributions to,
and equity investments in, its Subsidiaries;

 

  (5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

 

  (6) the negotiation, execution, and performance of any contracts, conveyances
or other instruments that the General Partner considers useful or necessary to
the conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

  (7) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership;

 

  (8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

  (9) the holding, managing, investing and reinvesting of cash and other assets
of the Partnership;

 

38



--------------------------------------------------------------------------------

  (10) the collection and receipt of revenues and income of the Partnership;

 

  (11) the selection, designation of powers, authority and duties and the
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring, including waivers of conflicts of interest
and the payment of their expenses and compensation out of the Partnership’s
assets;

 

  (12) the maintenance of such insurance (including, without limitation,
directors, trustees and officers insurance) for the benefit of the Partnership
and the Partners (including, without limitation, the General Partner Entity) and
the directors, trustees and officers thereof as the General Partner deems
necessary or appropriate;

 

  (13) the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or the General
Partner or third parties) in, and the contribution of property to, any further
limited or general partnerships, joint ventures, limited liability companies,
corporations or other relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of funds or
property to, or making of loans to, its Subsidiaries and any other Person in
which it has an equity investment from time to time, or the incurrence of
indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons); provided, however, that as long as the General Partner Entity has
determined to attempt to continue to qualify as a REIT, the Partnership may not
engage in any such formation, acquisition or contribution that would cause the
General Partner Entity to fail to qualify as a REIT;

 

  (14) the control of any matters affecting the rights and obligations of the
Partnership or any Subsidiary of the Partnership, including the settlement,
compromise, submission to arbitration or any other form of dispute resolution or
abandonment of any claim, cause of action, liability, debt or damages due or
owing to or from the Partnership or any Subsidiary of the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership or any Subsidiary of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense and the indemnification of any Person
against liabilities and contingencies to the extent permitted by law;

 

39



--------------------------------------------------------------------------------

  (15) the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;

 

  (16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any assets or investment held by the Partnership or any
Subsidiary of the Partnership;

 

  (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, individually or jointly with any such Subsidiary or other
Person;

 

  (18) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have
any interest pursuant to contractual or other arrangements with such Person;

 

  (19) the making, executing and delivering of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

 

  (20) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6;

 

  (21) the determination regarding whether a payment to a Partner who exercises
its Redemption Right under Section 8.6 that is assumed by the General Partner
Entity will be paid in the form of the Cash Amount or the Shares Amount, except
as such determination may be limited by Section 8.6.

 

  (22) the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;

 

  (23) the maintenance of the Partner Registry in the books and records of the
Partnership to reflect the Capital Contributions and Percentage Interests of the
Partners as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions, the issuance and transfer of
Partnership Units, the admission of any Additional Limited Partner or any
Substituted Limited Partner or otherwise;

 

40



--------------------------------------------------------------------------------

  (24) the registration of any class of securities under the Securities Act or
the Securities Exchange Act, and the listing of any debt securities of the
Partnership on any exchange;

 

  (25) the issuance of additional Partnership Units, as appropriate and in the
General Partner’s sole and absolute discretion, in connection with capital
contributions by Additional Limited Partners and additional capital
contributions by Partners pursuant to Article IV hereof;

 

  (26) the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as an association taxable as a
corporation for U.S. federal income tax purposes or a “publicly traded
partnership” for purposes of Section 7704 of the Code, including but not limited
to imposing restrictions on transfers, restrictions on the number of Partners
and restrictions on redemptions;

 

  (27) the filing of applications, communicating and otherwise dealing with any
and all governmental agencies having jurisdiction over, or in any way affecting,
the Partnership’s assets or any other aspect of the Partnership business;

 

  (28) taking of any action necessary or appropriate to comply with all
regulatory requirements applicable to the Partnership in respect of its
business, including preparing or causing to be prepared all financial statements
required under applicable regulations and contractual undertakings and all
reports, filings and documents, if any, required under the Exchange Act, the
Securities Act, or by any national securities exchange requirements;

 

  (29) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

  (30) the ability to take such other action, execute, acknowledge, swear to or
deliver such other documents and instruments, and perform any and all other acts
that the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner Entity at all times to qualify as a REIT unless the General Partner
Entity voluntarily terminates its REIT status) and to possess and enjoy all the
rights and powers of a general partner as provided by the Act; and

 

  (31) the adjustment of the number of Class A Units and Class B Units or the
Conversion Factor in accordance with the definition of “Conversion Factor” or
causing the Partnership to take any action described in the last sentence of
such definition in lieu of making an adjustment to the Conversion Factor.

 

41



--------------------------------------------------------------------------------

B. No Approval by Limited Partners. Each of the Limited Partners agrees that the
General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation,
to the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
be in the sole and absolute discretion of the General Partner without
consideration of any other obligation or duty, fiduciary or otherwise, of the
Partnership or the Limited Partners and shall not constitute a breach by the
General Partner of any duty that the General Partner may owe the Partnership or
the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity. The Limited Partners acknowledge that the
General Partner is acting for the collective benefit of the Partnership, the
Limited Partners and the shareholders of the General Partner or the General
Partner Entity.

C. Insurance. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and its Subsidiaries and
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.

D. Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Article XIII.

Section 7.2 Certificate of Limited Partnership

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of Delaware. To the extent that such action is
determined by the General Partner to be reasonable and necessary or appropriate,
the General Partner shall file amendments to and restatements of the Certificate
of Limited Partnership and do all the things to maintain the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or other jurisdiction in which the Partnership may elect to
do business or own property. Subject to the terms of Section 8.5.A(4), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership or any amendment thereto
to any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and any other state,
the District of Columbia or other jurisdiction in which the Partnership may
elect to do business or own property.

 

42



--------------------------------------------------------------------------------

Section 7.3 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
in its sole and absolute discretion, including Affiliates of the General
Partner. The General Partner hereby declares and warrants that any Partnership
assets for which legal title is held in the name of the General Partner or any
nominee or Affiliate of the General Partner shall be held by the General Partner
for the use and benefit of the Partnership in accordance with the provisions of
this Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

Section 7.4 Reimbursement of the General Partner

A. No Compensation. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including Section 10.3.C and the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the General Partner shall not be compensated for its services as the general
partner of the Partnership.

B. Responsibility for Partnership, General Partner and General Partner Entity
Expenses. The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s organization, the ownership of its assets and its
operations. The General Partner and the General Partner Entity each shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses it incurs
relating to or resulting from the ownership and operation of, or for the benefit
of, the Partnership (including, without limitation, (i) expenses relating to the
ownership of interests in and operation of the Partnership, (ii) compensation of
the officers and employees including, without limitation, payments under any
stock option or incentive plan that provides for stock units, or other phantom
stock, pursuant to which employees will receive payments based upon dividends on
or the value of Shares, (iii) auditing expenses, (iv) director fees and expenses
of the General Partner Entity, (v) all costs and expenses of being a public
company, including costs of filings with the Securities and Exchange Commission,
reports and other distributions to its shareholders, and (vi) all costs and
expenses associated with litigation involving the General Partner and the
General Partner Entity, the Partnership or any Subsidiary); provided, however,
that (i) the amount of any such reimbursement shall be reduced by, as
applicable, (x) any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it on behalf of the
Partnership as permitted in Section 7.5.A (which interest is considered to
belong to the Partnership and shall be paid over to the Partnership to the
extent not applied to reimburse the General Partner for expenses hereunder); and
(y) any amount derived by the General Partner Entity from any investments in
Qualified Assets to the extent permitted in Section 7.5.A; (ii) if the General
Partner or General Partner Entity qualifies as a REIT, the Partnership shall not
be

 

43



--------------------------------------------------------------------------------

responsible for any taxes that the General Partner Entity would not have been
required to pay if it qualified as a REIT for federal income tax purposes or any
taxes imposed on the General Partner or General Partner Entity by reason of its
failure to distribute to its shareholders an amount equal to its taxable income;
(iii) the Partnership shall not be responsible for expenses or liabilities
incurred by the General Partner or the General Partner Entity in connection with
any business or assets of the General Partner or the General Partner Entity
other than their respective ownership of Partnership Interests or operation of
the business of the Partnership or ownership of interests in Qualified Assets to
the extent permitted in Section 7.5.A; and (iv) the Partnership shall not be
responsible for any expenses or liabilities of the General Partner or the
General Partner Entity that are excluded from the scope of the indemnification
provisions of Section 7.7.A by reason of the provisions of clause (i), (ii) or
(iii) thereof. The General Partner shall determine in good faith the amount of
expenses incurred by it or the General Partner Entity related to the ownership
of Partnership Interests or operation of, or for the benefit of, the
Partnership. If certain expenses are incurred that are related both to the
ownership of Partnership Interests or operation of, or for the benefit of, the
Partnership and to the ownership of other assets (other than Qualified Assets as
permitted under Section 7.5.A) or the operation of other businesses, such
expenses will be allocated to the Partnership and such other entities (including
the General Partner and General Partner Entity) owning such other assets or
businesses in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable. Such reimbursements shall be in addition
to any reimbursement to the General Partner and the General Partner Entity
pursuant to Section 10.3.C and as a result of indemnification pursuant to
Section 7.7. All payments and reimbursements hereunder shall be characterized
for U.S. federal income tax purposes as expenses of the Partnership incurred on
its behalf, and not as expenses of the General Partner or General Partner
Entity.

C. Partnership Interest Issuance Expenses. The General Partner and the General
Partner Entity each shall also be reimbursed for all expenses each of them
incurs relating to any issuance of Partnership Interests, Shares, Debt of the
Partnership, Funding Debt of the General Partner Entity or rights, options,
warrants or convertible or exchangeable securities pursuant to Article IV
(including, without limitation, all costs, expenses, damages and other payments
resulting from or arising in connection with litigation related to any of the
foregoing), all of which expenses are considered by the Partners to constitute
expenses of, and for the benefit of, the Partnership.

D. Repurchases of Shares. If the General Partner Entity exercises its rights
under its organizational documents to purchase Shares or otherwise elects or is
required to purchase from its shareholders Shares in connection with a share
repurchase or similar program or otherwise, or for the purpose of delivering
such Shares to satisfy an obligation under any dividend reinvestment or equity
purchase program adopted by the General Partner Entity, any employee equity
purchase plan adopted by the General Partner Entity or any similar obligation or
arrangement undertaken by the General Partner Entity in the future, the purchase
price paid by the General Partner Entity for those Shares and any other expenses
incurred by the General Partner Entity in connection with such purchase shall be
considered expenses of the Partnership and shall be reimbursable to the General
Partner Entity, subject to the conditions that: (i) if those

 

44



--------------------------------------------------------------------------------

Shares subsequently are to be sold by the General Partner Entity, the General
Partner Entity shall pay to the Partnership any proceeds received by the General
Partner Entity for those Shares (provided, however, that a transfer of Shares
for Partnership Units pursuant to Section 8.6 would not be considered a sale for
such purposes); and (ii) if such Shares are required to be cancelled pursuant to
applicable law or are not retransferred by the General Partner Entity within
thirty (30) days after the purchase thereof, the General Partner shall cause the
Partnership to cancel a number of Partnership Units (rounded to the nearest
whole Partnership Unit) held by the General Partner Entity equal to the product
attained by multiplying the number of those Shares by a fraction, the numerator
of which is one and the denominator of which is the Conversion Factor.

E. Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this
Section 7.4 is determined for U.S. federal income tax purposes not to constitute
a payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to Section 7.5.B shall be treated as a distribution for purposes
of computing the Partner’s Capital Accounts.

F. Funding for Certain Capital Transactions. In the event that the General
Partner Entity shall undertake to acquire (whether by merger, consolidation,
purchase, or otherwise) the assets or equity interests of another Person and
such acquisition shall require the payment of cash by the General Partner Entity
(whether to such Person or to any other selling party or parties in such
transaction or to one or more creditors, if any, of such Person or such selling
party or parties), the General Partner, in its sole and absolute discretion, may
cause the Partnership to advance to the General Partner Entity the cash required
to consummate such acquisition if, and to the extent that, such cash is not to
be obtained by the General Partner Entity through an issuance of Shares or other
equity interests as described in Section 4.2 or pursuant to a transaction
described in Section 7.5.B, and, in the event the Partnership advances such cash
to the General Partner Entity, (a) the General Partner Entity shall, upon
consummation of such acquisition, transfer to the Partnership (or cause to be
transferred to the Partnership), in full and complete satisfaction of such
advance and as required by Section 7.5, the assets or equity interests of such
Person acquired by the General Partner Entity in such acquisition (or equity
interests in Persons owning all of such assets or equity interests), and
(b) pursuant to and in accordance with Section 4.2 and Section 7.5.B, the
Partnership shall issue to the General Partner Entity, Partnership Interests
and/or rights, options, warrants or convertible or exchangeable securities of
the Partnership having designations, preferences and other rights that are
substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible Funding Debt, as the case may be,
issued by the General Partner Entity in connection with such acquisition
(whether issued directly to participants in the acquisition transaction or to
third parties in order to obtain cash to complete the acquisition). In addition
to, and without limiting, the foregoing, in the event that the General Partner
Entity engages in a transaction in which (x) the General Partner Entity (or a
wholly owned direct or indirect Subsidiary of the General

 

45



--------------------------------------------------------------------------------

Partner Entity) merges with another entity (referred to as the “Other REIT
Entity”) that is organized in the UPREIT form (i.e., where the Other REIT Entity
holds substantially all of its assets and conducts substantially all of its
operations through a partnership, limited liability company or other entity
(referred to as an “Operating Entity”)) (“UPREIT”) and the General Partner
Entity survives such merger, (y) such Operating Entity merges with or is
otherwise acquired by the Partnership in exchange in whole or in part for
Partnership Interests, and (z) the General Partner Entity is required or elects
to pay part of the consideration in connection with such merger involving the
Other REIT Entity in the form of cash and part of the consideration in the form
of Shares, the Partnership shall distribute to the General Partner Entity with
respect to its existing Class A Units an amount of cash sufficient to complete
such transaction and the General Partner shall cause the Partnership to cancel a
number of Class A Units (rounded to the nearest whole number) held by the
General Partner Entity equal to the product attained by multiplying the number
of additional Shares of the General Partner Entity that the General Partner
Entity would have issued to the Other REIT Entity or the owners of the Other
REIT Entity in such transaction if the entire consideration therefor were to
have been paid in Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.

Section 7.5 Outside Activities of the General Partner Entity; Relationship of
Shares to Partnership Units; Funding Debt

A. General. The General Partner Entity may, in its sole and absolute discretion,
from time to time hold or acquire assets in its own name or otherwise other than
through the Partnership so long as the General Partner and the General Partner
Entity take commercially reasonable measures to ensure that the economic
benefits and burdens of such assets (other than Qualified Assets, as to which no
adjustments shall be required) are otherwise vested in the Partnership, through
assignment, mortgage loan or otherwise or, if it is not commercially reasonable
to vest such economic interests in the Partnership, the General Partner shall
make such amendments to this Agreement as the General Partner determines are
necessary or desirable, including, without limitation, adjusting the Conversion
Factor to reflect such activities and the direct ownership of assets by the
General Partner Entity. Nothing contained in this Agreement (including this
Section 7.5) shall be deemed to prohibit the General Partner Entity from
guaranteeing or being a co-obligor, co-borrower, guarantor or surety of, or
otherwise providing credit support of any kind in respect of, any Debt or other
indebtedness or obligations of the Partnership.

B. Repurchase of Shares and Other Securities. If the General Partner Entity
exercises its rights under its organizational documents to purchase Shares or
otherwise elects to purchase from the holders thereof Shares, other equity
securities of the General Partner Entity, New Securities or Convertible Funding
Debt, then the General Partner Entity shall cause the Partnership to purchase
from the General Partner Entity (a) in the case of a purchase of Shares, that
number of Partnership Units of the appropriate class equal to the product
obtained by multiplying the number of Shares purchased by the General Partner
Entity times a fraction, the numerator of which is one and the denominator of
which is the Conversion Factor, or (b) in the case of the purchase of any other
securities of the General Partner Entity, the corresponding securities of the
Partnership held by the General Partner Entity on the same terms and for the
same aggregate price that the General Partner Entity purchased such securities.

 

46



--------------------------------------------------------------------------------

C. Equity Incentive Plan. If, at any time or from time to time, the General
Partner Entity sells or otherwise issues Shares pursuant to any Equity Incentive
Plan, the General Partner Entity shall transfer or cause to be transferred the
proceeds of the sale of such Shares, if any, to the Partnership as an additional
Capital Contribution and the Partnership shall issue to the General Partner
Entity an amount of additional Partnership Units equal to the number of Shares
so sold or issued divided by the Conversion Factor. If the Partnership or the
General Partner Entity acquires Shares as a result of the forfeiture of such
Shares under any Equity Incentive Plan, then the General Partner shall cause the
Partnership to cancel, without payment of any consideration to the General
Partner, that number of Partnership Units of the appropriate class equal to the
number of Shares so acquired, and, if the Partnership acquired such Shares, it
shall transfer such Shares to the General Partner for cancellation.

D. Issuances of Shares and Other Securities. So long as the common shares of the
General Partner Entity are Publicly Traded, the General Partner Entity shall not
grant, award or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 hereof or pursuant to a dividend or distribution (including any
share split) of Shares to all of its shareholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the General Partner Entity, New Securities
or Convertible Funding Debt unless (i) the General Partner shall cause, pursuant
to Section 4.2.A hereof, the Partnership to issue to the General Partner Entity,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially the same as
those of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, and (ii) in exchange therefor, the
General Partner Entity transfers or otherwise causes to be transferred to the
Partnership, as an additional Capital Contribution, the proceeds from the grant,
award, or issuance of such additional Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be, or from the exercise
of rights contained in such additional Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be (or, in the case of
an acquisition described in Section 7.4.F in which all or a portion of the cash
required to consummate such acquisition is to be obtained by the General Partner
Entity through an issuance of Shares described in Section 4.2, the General
Partner Entity complies with such Section 7.4.F). Without limiting the
foregoing, the General Partner Entity is expressly authorized to issue
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
General Partner is expressly authorized, pursuant to Section 4.2.A hereof, to
cause the Partnership to issue to the General Partner Entity corresponding
Partnership Interests (for example, and not by way of limitation, the issuance
of Shares and corresponding Partnership Units pursuant to a share purchase plan
providing for purchases of Shares, either by employees or shareholders, at a
discount from fair market value or pursuant to employee share options that have
an exercise price that is less than the fair market value of the Shares, either
at the time of issuance or at the time of exercise), as long as (a) the General
Partner concludes in good faith that such issuance is in the interests of the
General Partner Entity and the Partnership and (b) the General Partner Entity
transfers all proceeds from any such issuance or exercise to the Partnership as
an additional Capital Contribution.

 

47



--------------------------------------------------------------------------------

E. Funding Debt. The General Partner Entity or any wholly owned Subsidiary of
the General Partner Entity may incur a Funding Debt, including, without
limitation, Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities (“Convertible Funding Debt”), subject to
the condition that the General Partner Entity or such Subsidiary, as the case
may be, lend to the Partnership the net proceeds of such Funding Debt; provided,
however, that Convertible Funding Debt shall be issued in accordance with the
provisions of Section 7.5.D above; and, provided further that, if the General
Partner Entity attempts to qualify as a REIT, the General Partner Entity or such
Subsidiary shall not be obligated to lend the net proceeds of any Funding Debt
to the Partnership in a manner that would be inconsistent with the General
Partner Entity’s ability to remain qualified as a REIT. If the General Partner
Entity or such Subsidiary enters into any Funding Debt, the loan to the
Partnership shall be on comparable terms and conditions, including interest
rate, repayment schedule, costs and expenses and other financial terms, as are
applicable with respect to or incurred in connection with such Funding Debt.

F. Capital Contributions. The Capital Contributions by the General Partner
Entity pursuant to Sections 7.5.C and 7.5.D will be deemed to equal the cash
contributed by the General Partner Entity plus, (i) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner Entity, the offering costs attributable to the
cash contributed to the Partnership to the extent not reimbursed pursuant to
Section 7.4.C and (ii) in the case of Partnership Units issued pursuant to
Section 7.5.C, an amount equal to the difference between the Value of the Shares
sold pursuant to the Equity Incentive Plan and the net proceeds of such sale.

G. Tax Loans. The General Partner or the General Partner Entity may in its sole
and absolute discretion, cause the Partnership to make an interest free loan to
the General Partner or the General Partner Entity, as applicable, provided that
the proceeds of such loans are used to satisfy any tax liabilities of the
General Partner or the General Partner Entity, as applicable.

Section 7.6 Transactions with Affiliates

A. Transactions with Certain Affiliates. Except as expressly permitted by this
Agreement with respect to any non-arms’ length transaction with an Affiliate,
the Partnership shall not, directly or indirectly, sell, transfer or convey any
property to, or purchase any property from, or borrow funds from, or lend funds
to, any Partner or any Affiliate of the Partnership that is not also a
Subsidiary of the Partnership, except (i) loans from the General Partner Entity
or any wholly owned Subsidiary of either of the General Partner Entity to the
extent required pursuant to Section 7.5E, and (ii) pursuant to transactions that
are determined in good faith by the General Partner to be on terms that are fair
and reasonable.

 

48



--------------------------------------------------------------------------------

B. Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.

C. Benefit Plans Sponsored by the Partnership. The General Partner in its sole
and absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the General
Partner Entity, the Partnership, Subsidiaries of the Partnership or any
Affiliate of any of them.

Section 7.7 Indemnification

A. General. To the fullest extent permitted by law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts, arising from or in connection with any and all
claims, demands, subpoenas, requests for information, formal or informal
investigations, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, incurred by the Indemnitee and relating to the
Partnership, the General Partner or the General Partner Entity or the direct or
indirect operation of, or the direct or indirect ownership of property by, the
Indemnitee, Partnership or the General Partner or the General Partner Entity as
set forth in this Agreement in which any such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established by
a final determination of a court of competent jurisdiction that: (i) the act or
omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith or was the result of active and
deliberate dishonesty, (ii) the Indemnitee actually received an improper
personal benefit in money, property or services or (iii) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guarantee,
contractual obligation for any indebtedness or other obligation or otherwise,
for any indebtedness of the Partnership or any Subsidiary of the Partnership
(including, without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to), and the General
Partner is hereby authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.7 in favor of any Indemnitee having or potentially having
liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A.
The termination of any proceeding by conviction or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and any insurance
proceeds from the liability policy covering the General Partner and any
Indemnitee, and neither the General Partner nor any Limited Partner shall have
any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.

 

49



--------------------------------------------------------------------------------

B. Reimbursement of Expenses. To the fullest extent permitted by law, reasonable
expenses expected to be incurred by an Indemnitee shall be paid or reimbursed by
the Partnership in advance of the final disposition of any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative made or threatened against an Indemnitee upon receipt by the
Partnership of (i) a written affirmation by the Indemnitee of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Partnership as authorized in this Section 7.7 has been met and (ii) a
written undertaking by or on behalf of the Indemnitee to repay the amount if it
shall ultimately be determined that the standard of conduct has not been met.

C. No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

D. Insurance. The Partnership may purchase and maintain insurance on behalf of
the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.

E. No Personal Liability for Partners. In no event may an Indemnitee subject any
of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

F. Interested Transactions. An Indemnitee shall not be denied indemnification in
whole or in part under this Section 7.7 because the Indemnitee had an interest
in the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.

G. Benefit. The provisions of this Section 7.7 are also for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.

 

50



--------------------------------------------------------------------------------

H. Indemnification Payments Not Distributions. If and to the extent any payments
to the General Partner or the General Partner Entity pursuant to this
Section 7.7 constitute gross income to the General Partner or the General
Partner Entity (as opposed to the repayment of advances made on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

I. Exception to Indemnification. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.

Section 7.8 Liability of the General Partner

A. General. Notwithstanding anything to the contrary set forth in this
Agreement, to the fullest extent permitted by law, the General Partner (which
for the purposes of this Section 7.8 shall include the directors, trustees and
officers of the General Partner) shall not be liable or accountable for monetary
or other damages or otherwise to the Partnership, any Partners or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission
unless the General Partner acted in bad faith and the act or omission was
material to the matter giving rise to the loss, liability or benefit not
derived.

B. Tax Consequences of General Partner Entity and Limited Partners. The Limited
Partners expressly acknowledge that the General Partner, in considering whether
to dispose of any of the Partnership assets, shall take into account the tax
consequences to the General Partner Entity of any such disposition and shall
have no liability whatsoever to the Partnership or any Limited Partner for
decisions that are based upon or influenced by such tax consequences. In
addition, in exercising its authority under this Agreement with respect to other
matters, the General Partner may, but shall be under no obligation to, take into
account the tax consequences to any Partner (including the General Partner
Entity) of any action taken (or not taken) by the General Partner. No decision
or action (or failure to act) contemplated by the preceding sentence shall
constitute a breach of any duty owed to the Partnership or the Limited Partners
by law or equity, fiduciary or otherwise. The General Partner and the
Partnership shall not have liability to any Limited Partner for monetary or
other damages or otherwise for losses sustained, liabilities incurred or
benefits not derived by such Limited Partner in connection with any taking or
omission to take any such actions by the General Partner unless the General
Partner acted in bad faith and the act or omission was material to the matter
giving rise to the loss, liability or benefit not derived.

 

51



--------------------------------------------------------------------------------

C. No Obligation to Consider Separate Interests of Limited Partners or
Shareholders. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership, its equityholders (and, to the
extent separate, the equityholders of the General Partner Entity), and the
equityholders of the Limited Partners, collectively, and that, except as
otherwise set forth herein, the General Partner is under no obligation to
consider or give priority to the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
Assignees) in deciding whether to cause the Partnership to take (or decline to
take) any actions. Any decisions or actions taken or not taken in accordance
with the terms of this Agreement shall not constitute a breach of any duty owed
to the Partnership or the Limited Partners by law or equity, fiduciary or
otherwise. The General Partner and the Partnership shall not have liability to
any Limited Partner for monetary or other damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with any taking or omission to take any such actions by the
General Partner unless the General Partner acted in bad faith and the act or
omission was material to the matter giving rise to the loss, liability or
benefit not derived.

D. Actions of Agents. Subject to its obligations and duties as General Partner
set forth in Section 7.1.A, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be liable to the Partnership or any Partner for any misconduct or negligence
on the part of any such agent appointed by the General Partner in good faith.

E. Effect of Amendment. Notwithstanding any other provision contained herein,
any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
or any other Person bound by this Agreement under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

F. Limitations of Fiduciary Duty. Sections 7.1.B, 7.1.E and this Section 7.8 and
any other Section of this Agreement limiting the liability of the General
Partner and/or its trustees, directors and officers shall constitute an express
limitation of any duties, fiduciary or otherwise, that they would owe the
Partnership or the Limited Partners if such duty would be imposed by any law, in
equity or otherwise.

G. Reliance on this Agreement. To the extent that, at law or in equity, the
General Partner in its capacity as a Limited Partner, has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or the
Limited Partners, the General Partner shall not be liable to the Partnership or
to any other Partner for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of the General Partner or any other Person
under the Act or otherwise existing at law or in equity, are agreed by the
Partners to replace such other duties and liabilities of the General Partner.

 

52



--------------------------------------------------------------------------------

Section 7.9 Other Matters Concerning the General Partner

A. Reliance on Documents. The General Partner may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.

B. Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

C. Action Through Agents. The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty that is permitted or required to be done by the General Partner
hereunder.

D. Actions to Maintain REIT Status or Avoid Taxation of the General Partner
Entity. Notwithstanding any other provisions of this Agreement or the Act, if
the General Partner Entity attempts to qualify as a REIT, any action of the
General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner Entity to qualify as a
REIT or (ii) to allow the General Partner Entity to avoid incurring any
liability for taxes under Section 857, 4981, or any other provision of the Code,
is expressly authorized under this Agreement and is deemed approved by all of
the Limited Partners.

Section 7.10 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives.

 

53



--------------------------------------------------------------------------------

Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership, and (iii) such certificate, document or instrument was duly
executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.11 Indebtedness to Third Parties

The Partnership may incur Debt and other indebtedness, or enter into similar
credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any acquisition of property
and any borrowings from, or guarantees of Debt of the General Partner or any of
its Affiliates) with any Person upon such terms as the General Partner
determines appropriate.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

The Limited Partners, including the General Partner Entity, in their capacity as
Limited Partners, shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership or a
Subsidiary, any Limited Partner (other than the General Partner) and any
officer, director, manager, employee, agent, trustee, Affiliate, member or
shareholder of any Limited Partner shall be entitled to and may have business

 

54



--------------------------------------------------------------------------------

interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct or indirect
competition with the Partnership. Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner, officer, director, manager, employee, agent, trustee,
Affiliate, member, shareholder or Assignee of any Limited Partner. None of the
Limited Partners (other than the General Partner) or any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein), and no Person (other
than the General Partner) shall have any obligation pursuant to this Agreement
to offer any interest in any such business venture to the Partnership, any
Limited Partner or any such other Person, even if such opportunity is of a
character which, if presented to the Partnership, any Limited Partner or such
other Person, could be taken by such Person.

Section 8.4 Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

Section 8.5 Rights of Limited Partners Relating to the Partnership

A. General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.D, each Limited Partner shall have the
right, for a business purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense (including such administrative charges as the General Partner may
establish from time to time):

 

  (1) to obtain a copy of the Partnership’s U.S. federal, state and local income
tax returns for each Fiscal Year;

 

  (2) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

  (3) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;

 

55



--------------------------------------------------------------------------------

  (4) to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and

 

  (5) other information regarding the affairs of the Partnership as is just and
reasonable.

B. Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.

C. Notice of Termination Transaction of the General Partner Entity. Prior to
making any extraordinary distributions of cash or property to its shareholders
or effecting a Termination Transaction, the General Partner Entity shall provide
written notice to the Limited Partners of its intention to effect such
distribution or Termination Transaction at least twenty (20) Business Days (or
such shorter period determined by the General Partner Entity in its sole and
absolute discretion) prior to the record date to determine shareholders eligible
to receive such distribution or to vote upon such Termination Transaction (or,
if no such record date is applicable, at least twenty (20) Business Days (or
such shorter period determined by the General Partner Entity in its sole and
absolute discretion) before consummation of such distribution or Termination
Transaction). This provision for such notice shall not be deemed (i) to permit
any transaction that otherwise is prohibited by this Agreement or requires a
Consent of the Partners or (ii) to require a Consent on the part of any one or
more of the Limited Partners to a transaction that does not otherwise require
Consent under this Agreement. Each Limited Partner agrees, as a condition to the
receipt of the notice pursuant hereto, to keep confidential the information set
forth therein until such time as the General Partner Entity has made public
disclosure thereof, to use such information during such period of
confidentiality solely for purposes of determining whether to exercise the
Redemption Right (if applicable) and to execute a confidentiality agreement
provided by the General Partner Entity; provided, however, that a Limited
Partner may disclose such information to its attorney, accountant and/or
financial advisor for purposes of obtaining advice with respect to such exercise
so long as such attorney, accountant and/or financial advisor agrees to receive
and hold such information subject to this confidentiality requirement.

D. Confidentiality. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or could damage the Partnership or its business or (ii) the Partnership is
required by law or by agreements with unaffiliated third parties to keep
confidential, provided, however, that this Section 8.5.D shall not affect the
notice requirements set forth in Section 8.5.C.

 

56



--------------------------------------------------------------------------------

Section 8.6 Redemption Right

A. General.

(i) Subject to Section 8.6.C, Section 8.6.E, and Section 11.6.E, at any time on
or after one year following the later of (a) the beginning of the first full
calendar month following the first date on which the common shares of the
General Partner Entity are Publicly Traded or (b) the date of the initial
issuance thereof (which, in the event of the transfer of a Class A Unit or
Class B Unit, shall be deemed to be the date that the Class A Unit or such
Class B Unit, as the case may be, was issued to the original recipient thereof
for purposes of this Section 8.6), or at such other time as may be set forth in
the agreement pursuant to which the applicable Class A Units or Class B Units
are issued, the holder of a Class A Unit or a Class B Unit (if other than the
General Partner Entity or any Subsidiary of the General Partner Entity) shall
have the right (the “Redemption Right”) to require the Partnership to redeem
such Partnership Unit, with such redemption to occur on the Specified Redemption
Date and at a redemption price equal to and in the form of the Cash Amount to be
paid by the Partnership. Any such Redemption Right shall be exercised pursuant
to a Notice of Redemption delivered to the Partnership (with a copy to the
General Partner Entity) by the holder of the Partnership Units who is exercising
the Redemption Right (the “Redeeming Partner”). A Limited Partner may exercise
the Redemption Right from time to time, subject to a limit of once per fiscal
quarter, with respect to part or all of the Partnership Units that it owns, as
selected by the Limited Partner, provided, however, that a Limited Partner may
not exercise the Redemption Right for fewer than one thousand
(1,000) Partnership Units of a particular class unless such Redeeming Partner
then holds fewer than one thousand (1,000) Partnership Units in that class, in
which event the Redeeming Partner must exercise the Redemption Right for all of
the Partnership Units held by such Redeeming Partner in that class, and provided
further that, with respect to a Limited Partner which is an entity, such Limited
Partner may exercise the Redemption Right for fewer than one thousand
(1,000) Partnership Units without regard to whether or not such Limited Partner
is exercising the Redemption Right for all of the Partnership Units held by such
Limited Partner as long as such Limited Partner is exercising the Redemption
Right on behalf of one or more of its equity owners in respect of one hundred
percent (100%) of such equity owners’ interests in such Limited Partner. For
purposes hereof, a Class A Unit issued upon conversion of a Class B Unit shall
be deemed to have been issued when the Class B Unit was issued.

(ii) The Redeeming Partner shall have no right with respect to any Partnership
Units so redeemed to receive any distributions paid in respect of a Partnership
Record Date for distributions in respect of Partnership Units after the
Specified Redemption Date with respect to such Partnership Units.

(iii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6, and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Cash Amount shall be paid by the Partnership directly to such Assignee and
not to such Limited Partner.

 

57



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, and subject to Section 8.6.B(iv), if the
General Partner Entity provides notice to the Limited Partners pursuant to
Section 8.5.C hereof, the Redemption Right shall be exercisable, without regard
to whether the Partnership Units have been outstanding for any specified period,
during the period commencing on the date on which the General Partner Entity
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or participate in such Termination
Transaction (or if none, ending on the date of consummation of such distribution
or Termination Transaction). If this subparagraph (iv) applies, the Specified
Redemption Date is the date on which the Partnership and the General Partner
receive notice of exercise of the Redemption Right, rather than ten
(10) Business Days after receipt of the Notice of Redemption.

B. General Partner Entity Assumption of Redemption Right.

(i) If a Limited Partner has delivered a Notice of Redemption, the General
Partner Entity may, in its sole and absolute discretion (subject to the
limitations on ownership and transfer of Shares set forth in the organizational
documents of the General Partner Entity), elect to assume directly and satisfy a
Redemption Right. If such election is made by the General Partner Entity, the
Partnership shall determine whether the General Partner Entity shall pay the
Redemption Amount in the form of the Cash Amount or the Shares Amount. The
Partnership’s decision regarding whether such payment shall be made in the form
of the Cash Amount or the Shares Amount shall be made by the General Partner, in
its capacity as the general partner of the Partnership and in its sole and
absolute discretion. Payment of the Redemption Amount in the form of Shares
shall be in Shares duly authorized, validly issued, fully paid and nonassessable
and if applicable, free and clear of any pledge, lien, encumbrance or
restriction, other than those provided in the organizational documents of the
General Partner Entity, the Securities Act, relevant state securities or blue
sky laws and any applicable registration rights agreement with respect to such
Shares entered into by the Redeeming Partner, and shall bear a legend in form
and substance determined by the General Partner Entity. Upon such payment by the
General Partner Entity, the General Partner Entity shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. Unless
the General Partner Entity, in its sole and absolute discretion, shall exercise
its right to assume directly and satisfy the Redemption Right, the General
Partner Entity shall not have any obligation to the Redeeming Partner or to the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. If the General Partner Entity shall exercise its right to assume directly
and satisfy the Redemption Right in the manner described in the first sentence
of this Section 8.6B and shall fully perform its obligations in connection
therewith, the Partnership shall have no right or obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership and the
General Partner Entity shall, for U.S. federal income tax purposes, treat the
transaction between the General Partner Entity and the Redeeming Partner as a
sale of the Redeeming Partner’s Partnership Units to the General Partner Entity.

 

58



--------------------------------------------------------------------------------

(ii) If the General Partner determines that the General Partner Entity shall pay
the Redeeming Partner the Redemption Amount in the form of Shares, the total
number of Shares to be paid to the Redeeming Partner in exchange for the
Redeeming Partner’s Partnership Units shall be the applicable Shares Amount. If
this amount is not a whole number of Shares, the Redeeming Partner shall be paid
(i) that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the General Partner Entity determines,
in its reasonable discretion, to represent the fair value of the remaining
fractional Share which would otherwise be payable to the Redeeming Partner.

(iii) Each Redeeming Partner agrees to execute such documents or provide such
information or materials as the General Partner Entity may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.

C. Exceptions to Exercise of Redemption Right. Notwithstanding the provisions of
Sections 8.6.A and 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Partner on the Specified Redemption Date would (i) be
prohibited under the restrictions on the ownership or transfer of Shares in the
organizational documents of the General Partner Entity, (ii) be prohibited under
applicable federal or state securities laws or regulations (in the case of each
of clause (i) and clause (ii), regardless of whether the General Partner Entity
would in fact assume and satisfy the Redemption Right), (iii) without limiting
the foregoing, result in the General Partner’s Entity’s Shares being owned by
fewer than 100 persons (determined without reference to rules of attribution),
(iv) without limiting the foregoing, result in the General Partner Entity being
“closely held” within the meaning of Section 856(h) of the Code or cause the
General Partner to own, actually or constructively, ten percent (10%) or more of
the ownership interests in a tenant of the General Partner Entity, the
Partnership or a subsidiary of the Partnership within the meaning of
Section 856(d)(2)(B) of the Code, (v) otherwise cause the General Partner Entity
to fail to qualify as a REIT, or (v) without limiting the foregoing, cause the
acquisition of the Shares by the Redeeming Partner to be “integrated” with any
other distribution of Shares for purposes of complying with the registration
provision of the Securities Act, as amended. Notwithstanding the foregoing, the
General Partner may, in its sole and absolute discretion, waive such prohibition
set forth in this Section 8.6.C.

D. No Liens on Partnership Units Delivered for Redemption. Each Limited Partner
covenants and agrees that all Partnership Units delivered for redemption shall
be delivered to the Partnership or the General Partner Entity, as the case may
be, free and clear of all liens; and, notwithstanding anything contained herein
to the contrary, neither the General Partner Entity nor the Partnership shall be
under any obligation to acquire Partnership Units which are or may be subject to
any liens. Each Limited Partner further agrees that, if any Federal, state or
local tax is payable as a result of the transfer of its Partnership Units to the
Partnership or the General Partner Entity, such Limited Partner shall assume and
pay such transfer tax.

 

59



--------------------------------------------------------------------------------

E. Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner may make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement); provided, however, that no such
revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent. In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.
Notwithstanding the first sentence of Section 8.6.A(i), the Class A Units issued
in connection with the consummation of the Reorganization under the Merger
Agreement shall be entitled to exercise the Redemption Right with respect to
such Class A Units at any time following the issuance of such Class A Units.

F. Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other federal, state or local law that apply upon a
Redeeming Partner’s exercise of the Redemption Right. If a Redeeming Limited
Partner believes that it is exempt from such withholding upon the exercise of
the Redemption Right, such Partner must furnish the General Partner with a
FIRPTA Certificate in substantially the form attached hereto as Exhibit G-1 or
Exhibit G-2 and any other documentation reasonably requested by the General
Partner.

G. Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Partners to exercise
their Redemption Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” taxable as an
association under Section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof to each of the Partners.

Section 8.7 Partnership Right to Call Partnership Interests

Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
General Partner Entity and any wholly owned subsidiary of the General Partner
Entity) with respect to Class A Units and Class B Units are less than one
percent (1%), the Partnership shall have the right, but not the obligation, from
time to time and at any time to redeem any and all outstanding Class A Units and
Class B Units (other than those held by the General Partner Entity or any wholly
owned subsidiary of the General Partner Entity) by treating any such Limited
Partner as a Redeeming Partner who has delivered a Notice of Redemption pursuant
to Section 8.6 hereof with respect to the number of Class A Units and Class B
Units specified by the General Partner in a notice to

 

60



--------------------------------------------------------------------------------

such Limited Partner that the Partnership has elected to exercise its rights
under this Section 8.7. Such notice given by the General Partner to a Limited
Partner pursuant to this Section 8.7 shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.7, the provisos in the next to last sentence of
Section 8.6.A(i) hereof shall not apply, but the remainder of Section 8.6 hereof
shall apply, mutatis mutandis.

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided, however, that the records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
and tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles.

Section 9.2 Fiscal Year

The Fiscal Year shall be the calendar year.

Section 9.3 Reports

A. Annual Reports. If and to the extent that the General Partner Entity mails
its annual report to its shareholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the General Partner Entity shall
cause to be mailed to each Limited Partner an annual report, as of the close of
the most recently ended Fiscal Year, containing financial statements of the
Partnership, or of the General Partner Entity if such statements are prepared on
a consolidated basis with the Partnership, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized “Big Four” firm of independent public
accountants selected by the General Partner Entity.

B. Quarterly Reports. If and to the extent that the General Partner Entity mails
quarterly reports to its shareholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the General Partner Entity shall
cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner Entity if such statements are prepared on
a consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulation, or as the General Partner determines
to be appropriate.

 

61



--------------------------------------------------------------------------------

C. The General Partner Entity shall have satisfied its obligations under
Sections 9.3.A and 9.3.B by (i) to the extent the General Partner Entity or the
Partnership is subject to periodic reporting requirements under the Exchange
Act, filing the quarterly and annual reports required thereunder within the time
periods provided for the filing of such reports, including any permitted
extensions, or (ii) posting or making available the reports required by this
Section 9.3 on the website maintained from time to time by the Partnership or
the General Partner Entity, provided that such reports are able to be printed or
downloaded from such website.

ARTICLE X

TAX MATTERS

Section 10.1 Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for U.S. federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for federal and state income tax reporting purposes.

Section 10.2 Tax Elections

A. Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
General Partner shall have the right to seek to revoke any such election upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.

B. To the extent provided for in Treasury Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor (the “LITP Safe Harbor” and such election, the “Safe
Harbor Election”) under which the fair market value of any Partnership Interests
issued in connection with the performance of services after the effective date
of such Treasury Regulations (or other guidance) (such interests, “Safe Harbor
Interests”) will be treated as equal to the liquidation value of such Safe
Harbor Interests (i.e., a value equal to the total amount that would be
distributed with respect to such interests if the Partnership sold all of its
assets for their fair market value immediately after the issuance of such Safe
Harbor Interests, satisfied its liabilities (excluding any non-recourse
liabilities to the extent the balance of such liabilities exceeds the fair
market value of the assets that secure them) and distributed the net proceeds to
the Partners under the terms of this Agreement). In the event that the
Partnership makes a Safe Harbor Election as described in the preceding sentence,
each Partner hereby agrees to comply with all Safe Harbor requirements with
respect to transfers of such Safe Harbor Interests while the Safe Harbor
Election remains effective.

 

62



--------------------------------------------------------------------------------

Section 10.3 Tax Partner and Partnership Tax Audit Matters

A. General. The General Partner shall be the “tax partner” of the Partnership
for federal, state and local income tax administrative or judicial proceedings
(such administrative proceedings being referred to as a “tax audit” and such
judicial proceedings being referred to as a “judicial review”) and is treated as
the “tax matters partner” pursuant to Section 6231(a)(7) of the Code as in
effect on November 1, 2015 (Subchapter C of Chapter 63 of the Code as in effect
on November 1, 2015 referred to as the “Current Partnership Audit Rules”) and
the “partnership representative” pursuant to Section 6223(a) of the Code as
included in the Bipartisan Budget Act of 2015 (with the changes to Subchapter C
of Chapter 63 of the Code as made by the Bipartisan Budget Act of 2015 referred
to as the “2015 Budget Act Partnership Audit Rules”). The General Partner is
authorized to conduct all tax audits and judicial reviews for the Partnership.
So long as Section 6223(c)(3) of the Current Partnership Audit Rules is in
effect, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax partner shall
furnish the IRS with the name, address, taxpayer identification number and
profit interest of each of the Limited Partners and any Assignees; provided,
however, that such information is provided to the Partnership by the Limited
Partners.

B. Powers. The tax partner is authorized, but not required (and the Partners
hereby consent to the tax partner taking the following actions):

 

  (1) to elect out of the 2015 Budget Act Partnership Audit Rules, if available;

 

  (2) to enter into any settlement with the IRS with respect to any tax audit or
judicial review for the adjustment of Partnership items required to be taken
into account by a Partner or the Partnership for income tax purposes, and in the
settlement agreement the tax partner may expressly state that such agreement
shall bind the Partnership and all Partners, except that so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax partner shall not have the authority to enter
into a settlement agreement on behalf of such Partner or (ii) who is a “notice
partner” (as defined in Section 6231(a)(8) of the Current Partnership Audit
Rules) or a member of a “notice group” (as defined in Section 6223(b)(2) of the
Current Partnership Audit Rules);

 

  (3) to seek judicial review of any adjustment assessed by the IRS or any other
tax authority, including the filing of a petition for readjustment with the Tax
Court or the filing of a complaint for refund with the United States Claims
Court or the District Court of the United States for the district in which the
Partnership’s principal place of business is located;

 

  (4) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

63



--------------------------------------------------------------------------------

  (5) to file a request for an administrative adjustment with the IRS or other
tax authority at any time and, if any part of such request is not allowed by the
IRS or other tax authority, to file an appropriate pleading (petition or
complaint) for judicial review with respect to such request;

 

  (6) to enter into an agreement with the IRS or other tax authority to extend
the period for assessing any tax which is attributable to any item required to
be taken into account by a Partner for tax purposes, or an item affected by such
item;

 

  (7) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations, including, without limitation, the
following actions to the extent that the 2015 Budget Act Partnership Audit Rules
apply to the Partnership and its current or former Partners:

 

  a. electing to have the alternative method for the underpayment of taxes set
forth in Section 6226 of the Code, as included in the 2015 Budget Act
Partnership Audit Rules, apply to the Partnership and its current or former
Partners; and

 

  b. for Partnership level assessments under Section 6225 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules, determining
apportionment of responsibility for payment among the current or former
Partners, setting aside reserves from Available Cash of the Partnership,
withholding of distributions of Available Cash to the Partners, and requiring
current or former Partners to make cash payments to the Partnership for their
share of the Partnership level assessments; and

 

  (8) to take any other action required or permitted by the Code and Regulations
in connection with its role as tax partner.

The taking of any action and the incurring of any expense by the tax partner in
connection with any such audit or proceeding referred to in clause (7) above,
except to the extent required by law, is a matter in the sole and absolute
discretion of the tax partner and the provisions relating to indemnification of
the General Partner set forth in Section 7.7 shall be fully applicable to the
tax partner in its capacity as such. In addition, the General Partner shall be
entitled to indemnification set forth in Section 7.7 for any liability for tax
imposed on the Partnership under the 2015 Budget Act Partnership Audit Rules
that is collected from the General Partner.

The current and former Partners agree to provide the following information and
documentation to the Partnership and the tax partner to the extent that the 2015
Budget Act Partnership Audit Rules apply to the Partnership and its current or
former Partners:

 

64



--------------------------------------------------------------------------------

  (1) information and documentation to determine and prove eligibility of the
Partnership to elect out of the 2015 Budget Act Partnership Audit Rules;

 

  (2) information and documentation to reduce the Partnership level assessment
consistent with Section 6225(c) of the Code, as included in the 2015 Budget Act
Partnership Audit Rules; and

 

  (3) information and documentation to prove payment of the attributable
liability under Section 6226 of the Code, as included in the 2015 Budget Act
Partnership Audit Rules.

In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 14.1 of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section 10.3
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.

C. Reimbursement. The tax partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax partner in
performing its duties as such (including legal and accounting fees and expenses)
shall be borne by the Partnership. Nothing herein shall be construed to restrict
the Partnership from engaging an accounting firm and/or law firm to assist the
tax partner in discharging its duties hereunder, so long as the compensation
paid by the Partnership for such services is reasonable.

D. Survival. The obligations of each Partner under this Section 10.3 shall
survive such Partner’s withdrawal from the Partnership, and each Partner agrees
to execute such documentation requested by the Partnership at the time of such
Partner’s withdrawal from the Partnership to acknowledge and confirm such
Partner’s continuing obligations under this Section 10.3.

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses as provided in Section 709 of the
Code.

Section 10.5 Withholding

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any cash or property
distributable, allocable or otherwise transferred to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Section 1441, 1442, 1445, or
1446 of the Code. Any amount withheld with respect to a Limited Partner pursuant
to this Section 10.5 shall

 

65



--------------------------------------------------------------------------------

be treated as paid or distributed, as applicable, to such Limited Partner for
all purposes under this Agreement to the extent that the Partnership is
contemporaneously making distributions against which such amount can be
offset. Any amount paid on behalf of or with respect to a Limited Partner, in
excess of any such amount of contemporaneous distributions against which such
amount paid can be offset, shall constitute a loan by the Partnership to such
Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
which would otherwise be made to the Limited Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the available funds of the Partnership which would, but for
such payment, be distributed to the Limited Partner. Any amounts withheld
pursuant to the foregoing clauses (i) or (ii) shall be treated as having been
distributed or otherwise paid to such Limited Partner. Each Limited Partner
hereby unconditionally and irrevocably grants to the Partnership a security
interest in such Limited Partner’s Partnership Interest to secure such Limited
Partner’s obligation to pay to the Partnership any amounts required to be paid
pursuant to this Section 10.5. Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
The Wall Street Journal, plus four (4) percentage points (but not higher than
the maximum rate that may be charged under applicable law) from the date such
amount is due (i.e., fifteen (15) days after demand) until such amount is paid
in full. Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request to perfect or enforce the security interest
created hereunder.

ARTICLE XI

TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

A. Definition. The term “transfer,” when used in this Article XI with respect to
a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a transfer, sale, merger, consolidation, combination,
assignment, bequest, conveyance, devise, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition, whether voluntary or
involuntary, by operation of law or otherwise. The term “transfer” when used in
this Article XI does not include any redemption or repurchase of Partnership
Units by the Partnership from a Partner or acquisition of Partnership Units from
a Limited Partner by the General Partner Entity pursuant to Section 8.6 or
otherwise. When used in this Article XI, the verb “transfer” shall have
correlative meaning. No Partnership Interest shall be subject to the claims of
any creditor, any spouse (for alimony, support or otherwise), or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement or consented to in
writing by the General Partner, in its sole and absolute discretion.

 

66



--------------------------------------------------------------------------------

B. General. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void ab initio.

Section 11.2 Transfers and Withdrawals by General Partner and General Partner
Entity

A. General. Neither the General Partner nor the General Partner Entity shall
transfer any of its Partnership Interests, and, if the General Partner Entity is
not the General Partner, the General Partner Entity may not transfer any of its
direct or indirect interests in the General Partner, or withdraw from the
Partnership, except (i) in connection with a transaction permitted under
Section 11.2.B, (ii) in connection with any merger (including a triangular
merger), consolidation or other combination with or into another Person
following the consummation of which the equity holders of the surviving entity
are substantially identical to the shareholders of the General Partner Entity,
(iii) with the Consent of the Outside Limited Partners; or (iv) to any Person
that is, at the time of such transfer, an Affiliate of the General Partner
Entity that is controlled by the General Partner Entity, including any Qualified
REIT Subsidiary.

B. Termination Transactions. Notwithstanding the restrictions set forth in
Section 11.2.A or any other provision of this Agreement, the General Partner
Entity shall not engage in any merger (including, without limitation, a
triangular merger), consolidation or other combination with or into another
Person (other than any transaction permitted by clauses (ii) through (iv) of
Section 11.2.A), sale of all or substantially all of its assets or any
reclassification, recapitalization or other change in outstanding Shares (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination as described in the definition of Conversion
Factor) (each, a “Termination Transaction”), unless, in connection with such
Termination Transaction:

(1) the General Partner shall have obtained Partnership Approval of the
Termination Transaction, as set forth below, if (x) the Termination Transaction
would result in the Partners receiving consideration for their Partnership Units
pursuant to clause (2) below and the General Partner Entity is required to seek
the approval of its common shareholders of the Termination Transaction
(“Shareholder Approval”) in a shareholder vote (a “Shareholder Vote”), or
(y) the General Partner Entity would be required to obtain Shareholder Approval
of the Termination Transaction but for the fact that a Tender Offer shall have
been accepted with respect to a sufficient number of Shares to permit
consummation of the Termination Transaction without Shareholder Approval, and

(2) all Partners either will receive, or will have the right to receive, for
each Partnership Unit cash, securities or other property in the same form as,
and equal in amount to the product of the Conversion Factor and the greatest
amount of, the cash, securities or other property paid to a holder of Shares, if
any, corresponding to such Partnership Unit in consideration of one such Share
at any time during the period from

 

67



--------------------------------------------------------------------------------

and after the date on which the Termination Transaction is
consummated; provided, however, that if in connection with the Termination
Transaction, a purchase, tender or exchange offer (a “Tender Offer”) shall have
been made to and accepted by the holders of the percentage required for the
approval of mergers under the organizational documents of the General Partner
Entity, each holder of Partnership Units shall receive, or shall have the right
to receive, consideration in the same form as and equal to the fair market value
of the greatest amount of cash, securities, or other property which such holder
would have received had it exercised the Redemption Right and received Shares in
exchange for its Partnership Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer. In connection with any transaction permitted by
Section 11.2B(2), fair market values shall be reasonably determined by the
General Partner as of the time of such transaction.

C. Partnership Approval. As used above, “Partnership Approval” means Consent of
the Limited Partners holding Class A Units, Class B Units and LTIP Units, voting
as a single class, representing a Percentage Interest of Class A Units, Class B
Units and LTIP Units in the aggregate that equals or exceeds the percentage of
(x) the Shares outstanding or (y) the Shares cast, as applicable, in the
Shareholder Vote ((x) or (y), as applicable, the “Required Denominator Shares”)
required to be voted in favor of the Termination Transaction in the Shareholder
Vote, provided that, for purposes of determining whether Partnership Approval
has been obtained, the Percentage Interest of Limited Partners consenting to the
Termination Transaction shall be calculated as follows: Such Percentage Interest
shall be equal to the sum of (i) the Percentage Interest of Class A Units, Class
B Units and LTIP Units held by Limited Partners consenting to the Termination
Transaction (excluding for this purpose any Class A Units held by (1) the
General Partner or the General Partner Entity, (2) any Person of which the
General Partner or the General Partner Entity directly or indirectly owns or
controls more than fifty percent (50%) of either the voting interests or
economic interests and (3) any Person directly or indirectly owning or
controlling more than fifty percent (50%) of the outstanding voting interests of
the General Partner or the General Partner Entity (collectively, the “Excluded
Units”)), plus (ii) the product of (1) the Percentage Interest attributable to
the Excluded Units, multiplied by (2) either (x) the percentage of the Required
Denominator Shares voted in favor of the Termination Transaction by the General
Partner Entity’s shareholders in the Shareholder Vote to obtain Shareholder
Approval, or (y) in the event a Tender Offer shall have been accepted with
respect to a sufficient number of Shares to permit consummation of the
Termination Transaction without Shareholder Approval, the percentage of
outstanding Shares with respect to which such Tender Offer shall have been
accepted.

D. Creation of New General Partner. The General Partner shall not enter into an
agreement or other arrangement providing for or facilitating the creation of a
general partner of the Partnership other than the General Partner, unless the
successor general partner (i) is a direct or indirect controlled Affiliate of
the General Partner Entity, and (ii) executes and delivers a counterpart to this
Agreement in which such successor general partner agrees to be fully bound by
all of the terms and conditions contained herein that are applicable to the
General Partner.

 

68



--------------------------------------------------------------------------------

Section 11.3 Transfers by Limited Partners

A. General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner (other than the General Partner and the General
Partner Entity, in their capacities as Limited Partners) may not transfer any
portion of its Partnership Interest, or any of such Limited Partner’s rights as
a Limited Partner, without the prior written consent of the General Partner,
which consent may be withheld in the General Partner’s sole and absolute
discretion. Any transfer otherwise permitted under Sections 11.3.B and 11.3.C
shall be subject to the conditions set forth in Section 11.3.D and 11.3.E, and
all permitted transfers shall be subject to Sections 11.4, 11.5 and 11.6.

B. Incapacitated Limited Partner. If a Limited Partner is subject to Incapacity,
the executor, administrator, trustee, committee, guardian, conservator or
receiver of such Limited Partner’s estate shall have all the rights of a Limited
Partner, but not more rights than those enjoyed by other Limited Partners, for
the purpose of settling or managing the estate and such power as the
Incapacitated Limited Partner possessed to transfer all or any part of his, her
or its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

C. Permitted Transfers. Subject to Sections 11.3.D, 11.3.E, 11.4, 11.5 and 11.6,
a Limited Partner may transfer, with or without the consent of the General
Partner, all or a portion of its Partnership Interest (i) in the case of a
Limited Partner who is an individual, to a member of his Immediate Family, any
trust formed for the benefit of himself and/or members of his Immediate Family,
or any partnership, limited liability company, joint venture, corporation or
other business entity comprised only of himself and/or members of his Immediate
Family and entities the ownership interests in which are owned by or for the
benefit of himself and/or members of his Immediate Family, (ii) in the case of a
Limited Partner which is a trust, to the beneficiaries of such trust, (iii) in
the case of a Limited Partner which is a partnership, limited liability company,
joint venture, corporation or other business entity to which Partnership Units
were transferred pursuant to clause (i) above, to its partners, owners or
shareholders, as the case may be, who are members of the Immediate Family of or
are actually the Person(s) who transferred Partnership Units to it pursuant to
clause (i) above, (iv) in the case of a Limited Partner which acquired
Partnership Units as of the date hereof and which is a partnership, limited
liability company, joint venture, corporation or other business entity, to its
partners, owners, shareholders or Affiliates thereof, as the case may be, or the
Persons owning the beneficial interests in any of its partners, owners or
shareholders or Affiliates thereof (it being understood that this clause
(iv) will apply to all of each Person’s Partnership Interests whether the
Partnership Units relating thereto were acquired on the date hereof or
hereafter), (v) in the case of a Limited Partner which is a partnership, limited
liability company, joint venture, corporation or other business entity other
than any of the foregoing described in clause (iii) or (iv), in accordance with
the terms of any agreement between such Limited Partner and the Partnership
pursuant to which such Partnership Interest was issued, (vi) pursuant to a gift
or other transfer

 

69



--------------------------------------------------------------------------------

without consideration, (vii) pursuant to applicable laws of descent or
distribution, (viii) to another Limited Partner, and (ix) pursuant to a grant of
security interest or other encumbrance thereof effectuated in a bona fide pledge
transaction with a bona fide financial institution as a result of the exercise
of remedies related thereto, subject to the provisions of Section 11.3.F hereof.
A trust or other entity will be considered formed “for the benefit” of a
Partner’s Immediate Family even though some other Person has a remainder
interest under or with respect to such trust or other entity.

D. No Transfers Violating Securities Laws. The General Partner may prohibit any
transfer of Partnership Units by a Limited Partner unless it receives a written
opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.

E. No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer of
any Partnership Units may be made to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.752-4(b) of the Regulations) to
any lender to the Partnership whose loan otherwise constitutes a Nonrecourse
Liability unless (i) the General Partner is provided prior written notice
thereof and (ii) the lender enters into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Redemption Amount any
Partnership Units in which a security interest is held simultaneously with the
time at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code.

Section 11.4 Substituted Limited Partners

A. Consent of General Partner. No Limited Partners shall have the right to
substitute a transferee as a Limited Partner in its place (including any
transferees permitted by Section 11.3). The General Partner shall, however, have
the right to consent to the admission of a transferee of the interest of a
Limited Partner pursuant to this Section 11.4 as a Substituted Limited Partner,
which consent may be given or withheld by the General Partner in its sole and
absolute discretion. The General Partner’s failure or refusal to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership, the General
Partner or any Partner. The General Partner hereby grants its consent to the
admission as a Substituted Limited Partner to any bona fide financial
institution that loans money or otherwise extends credit to a holder of
Partnership Units and thereafter becomes the owner of such Partnership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Partnership Units granted in connection with such loan or
extension of credit.

 

70



--------------------------------------------------------------------------------

B. Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required or
advisable, in the sole and absolute discretion of the General Partner, to effect
the admission, each in form and substance reasonably satisfactory to the General
Partner.

C. Partner Registry. Upon the admission of a Substituted Limited Partner, the
General Partner shall update the Partner Registry in the books and records of
the Partnership as it deems necessary to reflect such admission in the Partner
Registry.

Section 11.5 Assignees

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Loss, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

Section 11.6 General Provisions

A. Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI and the
transferee of such Partnership Units being admitted to the Partnership as a
Substituted Limited Partner, or pursuant to redemption of all of its Partnership
Units under Section 8.6.

B. Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI where such transferee was admitted as a Substituted Limited Partner
or pursuant to redemption of all of its Partnership Units under Section 8.6
shall cease to be a Limited Partner.

 

71



--------------------------------------------------------------------------------

C. Timing of Transfers. Transfers pursuant to this Article XI may only be made
upon ten (10) Business Days prior notice to the General Partner, unless the
General Partner otherwise agrees.

D. Allocations. If any Partnership Interest is transferred during any the Fiscal
Year in compliance with the provisions of this Article XI or redeemed or
transferred pursuant to Section 8.6, Net Income, Net Loss, each item thereof and
all other items attributable to such interest for such Fiscal Year shall be
divided and allocated between the transferor Partner and the transferee Partner
by taking into account their varying interests during the Fiscal Year in
accordance with Section 706(d) of the Code and corresponding Regulations, using
the interim closing of the books method (unless the General Partner, in its sole
and absolute discretion, elects to adopt a daily, weekly, or a monthly proration
period, in which event Net Income, Net Loss, each item thereof and all other
items attributable to such interest for such Fiscal Year shall be prorated based
upon the applicable method selected by the General Partner). Solely for purposes
of making such allocations, at the discretion of the General Partner, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Partner as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment or redemption shall be made to the transferor
Partner or the Redeeming Partner, as the case may be, and, in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Partnership Unit shall be made to the
transferee Partner.

E. Additional Restrictions. Notwithstanding anything to the contrary herein, and
in addition to any other restrictions on transfer contained herein or in any
Equity Incentive Plan, including, without limitation, the provisions of
Article VII and this Article XI, in no event may any transfer or assignment of a
Partnership Interest by any Partner (including pursuant to Section 8.6) be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if the General Partner determines in
its reasonable discretion that there is a significant risk that such transfer
would cause a termination of the Partnership for U.S. federal or state income
tax purposes (except as a result of the redemption or exchange for Shares of all
Partnership Units held by all Limited Partners other than the General Partner,
or any Subsidiary of either, or pursuant to a transaction expressly permitted
under Section 11.2); (v) if the General Partner determines in its reasonable
discretion that there is a significant risk that such transfer would cause the
Partnership to cease to be classified as a partnership for U.S. federal income
tax purposes (except as a result of the redemption or exchange for Shares of all
Units held by all Limited Partners other than the General Partner, or any
Subsidiary of either, or pursuant to a transaction expressly permitted under
Section 11.2); (vi) if such transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent

 

72



--------------------------------------------------------------------------------

thereof)” within the meaning of Section 7704 of the Code or such transfer causes
the Partnership to become a “publicly traded partnership,” as such term is
defined in Section 469(k)(2) or Section 7704(b) of the Code (provided, however,
that, this clause (vii) shall not be the basis for limiting or restricting in
any manner the exercise of the Redemption Right under Section 8.6 unless, and
only to the extent that, outside tax counsel provides to the General Partner an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Partnership will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation); (viii) if
such transfer subjects the Partnership or the activities of the Partnership to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended; (ix) if the General Partner Entity attempts
to qualify as a REIT and if the General Partner determines in its reasonable
discretion that there is a risk that such transfer would adversely affect the
ability of the General Partner Entity to continue to qualify as a REIT or
subject the General Partner Entity to any additional taxes under Section 857,
Section 4981, or any other provision of the Code.

F. Avoidance of “Publicly Traded Partnership” Status. The General Partner shall
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to ensure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the General Partner to
limit or restrict in any manner the right of any holder of a Partnership Unit to
exercise the Redemption Right in accordance with the terms of Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation.

ARTICLE XII

ADMISSION OF PARTNERS

Section 12.1 Admission of a Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In such case, the admission shall be subject to such
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 

73



--------------------------------------------------------------------------------

Section 12.2 Admission of Additional Limited Partners

A. General. No Person shall be admitted as an Additional Limited Partner without
the consent of the General Partner, which consent shall be given or withheld in
the General Partner’s sole and absolute discretion. A Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only with the
consent of the General Partner and only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 15.11 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner to
effect such Person’s admission as an Additional Limited Partner. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

B. Allocations to Additional Limited Partners. If any Additional Limited Partner
is admitted to the Partnership on any day other than the first day of a Fiscal
Year, then Net Income, Net Loss, each item thereof and all other items allocable
among Partners and Assignees for such Fiscal Year shall be allocated among such
Additional Limited Partner and all other Partners and Assignees by taking into
account their varying interests during the Fiscal Year in accordance with
Section 706(d) of the Code and corresponding Regulations, using the interim
closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Loss, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, at the discretion of the General
Partner, each of such items for the calendar month in which an admission of any
Additional Limited Partner occurs shall be allocated among all the Partners and
Assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees other than
the Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11 hereof.

 

74



--------------------------------------------------------------------------------

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

Section 13.1 Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):

(i) an event of withdrawal of the General Partner (other than an event of
bankruptcy), unless within ninety (90) days after the withdrawal, the Consent of
the Outside Limited Partners to continue the business of the Partnership and to
the appointment, effective as of the date of withdrawal, of a substitute General
Partner is obtained;

(ii) an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion;

(iii) entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;

(iv) ninety (90) days after the sale of all or substantially all of the assets
and properties of the Partnership for cash or for marketable securities; or

(v) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the Consent of the
Partners holding more than 50% of the Percentage Interests represented by the
Class A Units is obtained to continue the business of the Partnership and to the
appointment, effective as of a date prior to the date of such order or judgment,
of a substitute General Partner.

Section 13.2 Winding Up

A. General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, if there is no remaining General Partner, any Person
elected by a majority in interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be

 

75



--------------------------------------------------------------------------------

liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include equity or other securities of the General Partner or any other
entity) shall be applied and distributed in the following order:

 

  (1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

  (2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

 

  (3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Limited Partners;

 

  (4) Fourth, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and

 

  (5) Fifth, the balance, if any, to the Partners, including, without
limitation, the holders of the Vested LTIP Units, in proportion to their
respective positive Capital Account balances, determined after giving effect to
all contributions, distributions, and allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII, other than reimbursement of
its expenses as provided in Section 7.4.

B. Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, in accordance with the provisions
of Section 13.2.A, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

76



--------------------------------------------------------------------------------

Section 13.3 Compliance with Timing Requirements of Regulations; Deficit Capital
Accounts

A. Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership; provided, however, that such withheld amounts shall be distributed
to the General Partner and Limited Partners as soon as practicable.

B. Deficit Capital Accounts Upon Liquidation of the Partnership. If any Partner
has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Partner shall have no
obligation to make any contribution to the capital of the Partnership with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Partnership or to any other Person for any purpose whatsoever, except as
otherwise expressly agreed in writing by the affected Partner and the
Partnership after the date hereof.

Section 13.4 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

Section 13.5 Notice of Dissolution

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).

 

77



--------------------------------------------------------------------------------

Section 13.6 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 13.7 Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.

Section 13.8 Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

Section 13.9 Liability of Liquidator

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.8.

ARTICLE XIV

AMENDMENT OF PARTNERSHIP

AGREEMENT; MEETINGS

Section 14.1 Amendments

A.     General. The General Partner’s prior written consent shall be required to
amend or waive any provisions of this Agreement. The General Partner, without
consent of the Limited Partners, may amend this Agreement in any respect;
provided, however, that the following amendments shall require Consent of the
Outside Limited Partners:

(i) any amendment to Section 8.6, its related defined terms or otherwise
affecting the operation of the Conversion Factor or the Redemption Right, except
as permitted pursuant to Section 8.6.E, in each case in a manner that adversely
affects the Limited Partners in any material respects;

(ii) any amendment to Article V, its related defined terms or otherwise
affecting the rights of the Limited Partners to receive the distributions
payable to them hereunder, other than in connection with the creation or
issuance of new or additional Partnership Interests pursuant to Section 4.2 and
except as permitted pursuant to Section 4.2 and Section 5.5, in each case in a
manner that adversely affects the Limited Partners in any material respects;

 

78



--------------------------------------------------------------------------------

(iii) any amendment to Article VI, its related defined terms or otherwise that
would materially alter the Partnership’s allocation of Profit and Loss to the
Limited Partners, other than in connection with the creation or issuance of new
or additional Partnership Interests pursuant to Section 4.2 and except as
permitted pursuant to Section 6.2;

(iv) any amendment that would (x) convert a Limited Partner’s interest in the
Partnership into a general partner’s interest, (y) modify the limited liability
of a Limited Partner, or (z) impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership, or

(v) any amendment to Section 4.2.A (proviso only), Section 11.2, Section 11.3
and this Section 14.1.A, in each case together with their related defined terms.

B. The General Partner shall notify the Limited Partners in writing of any
amendment or waiver not requiring the Consent of the Outside Limited Partners
made pursuant to Section 14.1.A in the next regular communication to the Limited
Partners or within ninety (90) days of such amendment, whichever is earlier. For
any amendment or waiver requiring the Consent of the Outside Limited Partners
pursuant to Section 14.1.A, the General Partner shall seek the written Consent
of the Partners as set forth in Section 14.2 on such proposed amendments or
waivers or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written
Consent, the General Partner may require a response within a reasonable
specified time, but not less than seven (7) days, and failure to respond in such
time period shall constitute a vote in favor of the recommendation of the
General Partner. Any such proposed amendment or waiver shall be adopted and be
effective as an amendment or waiver hereto if it is approved by the General
Partner and receives the Consent of the Outside Limited Partners, as applicable,
in accordance with Sections 14.1.A.

C. Amendment and Restatement of Partner Registry Not an
Amendment. Notwithstanding anything in this Article XIV or elsewhere in this
Agreement to the contrary, any amendment and restatement of the Partner Registry
by the General Partner to reflect events or changes otherwise authorized or
permitted by this Agreement, including any adjustments in the number of Class A
Units, Class B Units or LTIP Units made in lieu of an adjustment to the
Conversion Factor, as contemplated by the last sentence of the definition
thereof, shall not be deemed an amendment of this Agreement and may be done at
any time and from time to time, as determined by the General Partner without the
Consent of the Outside Limited Partners and without any notice requirement.

Section 14.2 Meetings of the Partners

A. General. Meetings of the Partners may be called by the General Partner. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than thirty (30) days prior to the date of such

 

79



--------------------------------------------------------------------------------

meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote or Consent of Partners is permitted or required under this Agreement, such
vote or Consent may be given at a meeting of Partners or may be given in
accordance with the procedure prescribed in Section 14.1.B. Except as otherwise
expressly provided in this Agreement, the Consent of holders of Partnership
Interests representing a majority of the Percentage Interests of the Class A
Units shall control (including Class A Units held by the General Partner).

B. Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Units (including
Class A Units held by the General Partner). Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of Partners. Such consent shall be filed with the General Partner. An
action so taken shall be deemed to have been taken at a meeting held on the date
on which written consents from the Partners holding the required Percentage
Interest of the Class A Units have been filed with the General Partner.

C. Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it,
such revocation to be effective upon the Partnership’s receipt of written notice
thereof.

D. Votes. On matters on which Limited Partners are entitled to vote, each
Limited Partner shall have the number of votes equal to the number of Class A
Units held.

E. Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deem appropriate.

F. Record Date. The General Partner may set, in advance, the Partnership Record
Date for the purpose of determining the Partners (i) entitled to Consent to any
action, (ii) entitled to receive notice of or vote at any meeting of the
Partners or (iii) in order to make a determination of Partners for any other
proper purpose. Such date, in any case, (x) shall not be prior to the close of
business on the day the Partnership Record Date is fixed and shall be not more
than ninety (90) days and, in the case of a meeting of the Partners, not less
than ten (10) days, before the date on which the meeting is to be held or
Consent is to be given and (y) shall be, with respect to the determination of
the existence of Partnership Approval, the record date established by the
General Partner for the approval of its shareholders for the event constituting
a Termination Transaction. If no record date is fixed, the record date for the
determination of

 

80



--------------------------------------------------------------------------------

Partners entitled to notice of or to vote at a meeting of the Partners shall be
at the close of business on the day on which the notice of the meeting is sent,
and the record date for any other determination of Partners shall be the
effective date of such Partner action, distribution or other event. When a
determination of the Partners entitled to vote at any meeting of the Partners
has been made as provided in this section, such determination shall apply to any
adjournment thereof.

ARTICLE XV

GENERAL PROVISIONS

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Partner or Assignee at the address set forth in
the Partner Registry or such other address as the Partners shall notify the
General Partner in writing.

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

81



--------------------------------------------------------------------------------

Section 15.6 Creditors

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

Section 15.7 Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

Section 15.9 Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

Section 15.10 Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.11 Power of Attorney

A. General. Each Limited Partner and each Assignee who accepts Partnership Units
(or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

  (1)

execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate of Limited Partnership
and all amendments or restatements thereof) that the General Partner or any
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which

 

82



--------------------------------------------------------------------------------

  the limited partners have limited liability) in the State of Delaware and in
all other jurisdictions in which the Partnership may conduct business or own
property, (b) all instruments that the General Partner or any Liquidator deem
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms, (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any Partner and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

 

  (2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.

B. Irrevocable Nature. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

 

83



--------------------------------------------------------------------------------

Section 15.12 Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

Section 15.13 No Rights as Shareholders

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner Entity, including, without limitation, any right to receive
dividends or other distributions made to shareholders of the General Partner
Entity, or to vote or to consent or receive notice as shareholders in respect to
any meeting of shareholders for the election of trustees (or directors, if
applicable) of the General Partner Entity or any other matter.

Section 15.14 Limitation to Preserve REIT Status

If the General Partner Entity attempts to qualify as a REIT, to the extent that
any amount paid or credited to the General Partner Entity or any of its
officers, trustees, employees or agents pursuant to Section 7.4 or Section 7.7
would constitute gross income to the General Partner Entity for purposes of
Section 856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payment for any Fiscal Year shall not exceed the lesser of:

(i) an amount equal to the excess, if any, of (a) 4% of the General Partner
Entity’s total gross income (within the meaning of Section 856(c)(3) of the Code
but not including the amount of any General Partner Payments) for the Fiscal
Year which is described in subsections (A) though (I) of Section 856(c)(2) of
the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the General Partner Entity from
sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

(ii) an amount equal to the excess, if any of (a) 24% of the General Partner
Entity’s total gross income (but not including the amount of any General Partner
Payments) for the Fiscal Year which is described in subsections (A) through
(I) of Section 856(c)(3) of the Code over (b) the amount of gross income (within
the meaning of Section 856(c)(3) of the Code but not including the amount of any
General Partner Payments) derived by the General Partner Entity from sources
other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code;

 

84



--------------------------------------------------------------------------------

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the General Partner
Entity’s ability to qualify as a REIT. To the extent General Partner Payments
may not be made in a given Fiscal Year due to the foregoing limitations, such
General Partner Payments shall carry over and be treated as arising in the
following year; provided, however, that such amounts shall not carry over for
more than five Fiscal Years, and if not paid within such five Fiscal Year
period, shall expire; and provided further that (i) as General Partner Payments
are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first.

[Remainder of page intentionally left blank, signature page follows]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: Cousins Properties Incorporated By:  

/s/ Pamela F. Roper

Name:   Pamela F. Roper Title:   Senior Vice President and General Counsel
LIMITED PARTNERS: By:  

Cousins Properties Incorporated

as Attorney-in-fact for the Limited Partners

By:  

/s/ Pamela F. Roper

Name:   Pamela F. Roper Title:   Senior Vice President and General Counsel

 

[Signature Page to Amended and Restated

Agreement of Limited Partnership]

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PARTNER REGISTRY

Dated as of [            ]

 

Name and Address of Partner

  

Class or Series of

Partnership

Units

   Number of Units    Percentage
Interest in Class

GENERAL PARTNER:

Cousins Properties Incorporated

191 Peachtree Street NE , Suite 500

Atlanta, GA 30303

Attn:

Facsimile:

   Class A Units    1,000    LIMITED PARTNERS:         

Cousins Properties Incorporated

191 Peachtree Street NE , Suite 500

Atlanta, GA 30303

Attn:

Facsimile:

   Class A Units       [NAME]          [NAME]          TOTAL PARTNERSHIP UNITS
  

Class A Units

Class B Units

LTIP Units

      100.000%

 

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

 

1. Capital Accounts of the Partners

A. The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Partner to the Partnership pursuant
to this Agreement and (ii) all items of Partnership income and gain (including
income and gain exempt from tax) computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1 of the Agreement and this
Exhibit B, and decreased by (x) the amount of cash or Agreed Value of property
actually distributed or deemed to be distributed to such Partner pursuant to
this Agreement and (y) all items of Partnership deduction and loss computed in
accordance with Section 1.B hereof and allocated to such Partner pursuant to
Section 6.1 of the Agreement and this Exhibit B.

B. For purposes of computing Net Income, Net Loss or the amount of any item of
income, gain, loss and deduction to be reflected in the Partners’ Capital
Accounts, unless otherwise specified in this Agreement, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
determined in accordance with Section 703(a) of the Code (for this purpose all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of Net Income, Net Loss and all items of income, gain, loss and
deduction shall be made without regard to any adjustments to the adjusted bases
of the assets of the Partnership pursuant to Sections 754 of the Code, provided,
however, that the amounts of any adjustments to the adjusted bases of the assets
of the Partnership made pursuant to Section 734 of the Code as a result of the
distribution of property by the Partnership to a Partner (to the extent that
such adjustments have not previously been reflected in the Partners’ Capital
Accounts) shall be reflected in the Capital Accounts of the Partners in the
manner and subject to the limitations prescribed in Regulations
Section l.704-1(b)(2)(iv)(m)(4).

(2) The computation of Net Income, Net Loss and all items of income, gain, loss
and deduction shall be made without regard to the fact that items described in
Sections 705(a)(l)(B) or 705(a)(2)(B) of the Code are not includible in gross
income or are neither currently deductible nor capitalized for federal income
tax purposes.

(3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

Exhibit B-1



--------------------------------------------------------------------------------

(4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or shorter period.

(5) In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.

(6) Any items specially allocated under Section 1 of Exhibit C to the Agreement
hereof shall not be taken into account.

C. A transferee (including any Assignee) of a Partnership Unit shall succeed to
a pro rata portion of the Capital Account of the transferor in accordance with
Regulations Section 1.704-1(b)(2)(iv)(l).

D. (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D(2) hereof,
as if such Unrealized Gain or Unrealized Loss had been recognized on an actual
sale of each such property and allocated pursuant to Section 6.1 of the
Agreement.

(2) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately
prior to the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a Partner capacity or by a
new partner acting in a Partner capacity or in anticipation of becoming a
Partner (including the issuance of any LTIP Units); and (e) at such other times
as permitted or required under Regulations; provided, however, that adjustments
pursuant to clauses (a), (b), (d) and (e) (to the extent not required by
Regulations) above shall be made only if the General Partner determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership.

(3) In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

(4) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article XIII of the Agreement,
shall be determined and allocated by the Liquidator using such

 

Exhibit B-2



--------------------------------------------------------------------------------

reasonable methods of valuation as it may adopt. The General Partner, or the
Liquidator, as the case may be, shall allocate such aggregate fair market value
among the assets of the Partnership in such manner as it determines in its sole
and absolute discretion to arrive at a fair market value for individual
properties.

E. The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section l.704-l(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section l.704-1(b).

 

2. No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3. No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL ALLOCATION RULES

 

  1. Special Allocation Rules.

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Partnership Minimum Gain during any Fiscal Year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations
Section 1.704-2(f) and for purposes of this Section 1.A only, each Partner’s
Adjusted Capital Account Deficit shall be determined prior to any other
allocations pursuant to Section 6.1 of the Agreement or this Exhibit C with
respect to such Fiscal Year and without regard to any decrease in Partner
Minimum Gain during such Fiscal Year.

B. Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to Partner Nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner and Limited Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 1.B is intended to comply with the minimum
gain chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith. Solely for purposes of this Section 1.B,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit C
with respect to such Fiscal Year, other than allocations pursuant to Section 1.A
hereof.

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof with respect to such Fiscal Year, such Partner has an Adjusted Capital
Account Deficit, items of Partnership income and gain (consisting of a pro rata

 

Exhibit C-1



--------------------------------------------------------------------------------

portion of each item of Partnership income, including gross income and gain for
the Fiscal Year) shall be specifically allocated to such Partner in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
its Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

D. Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Partner shall be specially allocated items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

E. Nonrecourse Deductions. Except as may otherwise be expressly provided by the
General Partner pursuant to Section 4.2 of the Agreement with respect to other
classes of Partnership Units, Nonrecourse Deductions for any Fiscal Year shall
be allocated only to the Partners holding Class A Units and Class B Units in
accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Fiscal Year to the numerically closest
ratio which would satisfy such requirements.

F. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

G. Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

H. Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the date hereof (or, if final Treasury Regulations
have not yet been promulgated, to the extent determined by the General Partner,
in its sole discretion, as necessary) to ensure that allocations made with
respect to all unvested Partnership Interests are recognized under Code
Section 704(b).

 

Exhibit C-2



--------------------------------------------------------------------------------

I. The allocations set forth in clauses (A) through (F) of this Section 1
(“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Section 1.704-1(b) and
1.704-2. Notwithstanding the provisions of Section 6.1 of the Agreement, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Partners so that, to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Partner shall be equal to the net amount that
would have been allocated to each such Partner if the Regulatory Allocations had
not been made.

 

2. Allocations for Tax Purposes

A. Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

B. In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss and deduction shall
be allocated for federal income tax purposes among the Partners as follows:

(1) (a) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and

(b) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(2) (a) In the case of an Adjusted Property, such items shall

(i) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

(ii) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B(1) of
this Exhibit C; and

(b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(3) all other items of income, gain, loss and deduction shall be allocated among
the Partners the same manner as their correlative item of “book” gain or loss is
allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit C.

 

Exhibit C-3



--------------------------------------------------------------------------------

C. To the extent Regulations promulgated pursuant to Section 704(c) of the Code
permit a Partnership to utilize alternative methods to eliminate the disparities
between the Carrying Value of property and its adjusted basis, the General
Partner shall, subject to any agreements between the Partnership and a Partner,
have the authority to elect the method to be used by the Partnership and such
election shall be binding on all Partners.

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned hereby irrevocably (i) redeems             Class A Units in
Cousins Properties LP in accordance with the terms of the Amended and Restated
Agreement of Limited Partnership of Cousins Properties LP, as amended, and the
Redemption Right referred to therein, (ii) surrenders such Class A Units and all
right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Class A Units, free and clear of the rights of or interests of any
other person or entity, (b) has the full right, power and authority to redeem
and surrender such Class A Units as provided herein and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consult or approve such redemption and surrender.

 

Dated:                                   Name of Limited Partner:      

 

      (Signature of Limited Partner)      

 

      (Street Address)      

 

     

 

      (City)             (State)             (Zip Code)      

Signature Guaranteed by:

 

 

Exhibit D-1



--------------------------------------------------------------------------------

IF SHARES ARE TO BE ISSUED, ISSUE TO:      Name:  

 

     Social Security or tax identifying number:  

 

  

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO CLASS A UNITS

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
                    LTIP Units in COUSINS PROPERTIES LP (the “Partnership”) into
Class A Units in accordance with the terms of the Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Class A Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Dated:                     Name of Holder:   

 

   (Signature of Holder)   

 

   (Street Address)   

 

   (City)    (State)    (Zip Code)    Signature Guaranteed by:   

 

 

Ex. E-1



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF ELECTION BY PARTNERSHIP TO CONVERT

LTIP UNITS INTO CLASS A UNITS

COUSINS PROPERTIES LP (the “Partnership”) hereby irrevocably elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Class A Units in accordance with the terms of the Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended.

 

Name of Holder:

Date of this Notice:

Number of LTIP Units to be Converted:

Please Print: Exact Name as Registered with Partnership

 

Ex. F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 15% of the amount realized by the non-U.S. person upon the
disposition. To inform Cousins Properties Incorporated (the “General Partner”)
and Cousins Properties LP (the “Partnership”) that no withholding is required
with respect to the redemption by(“Partner”) of its Partnership Units in the
Partnership, the undersigned hereby certifies the following on behalf of
Partner:

 

1. Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

 

2. Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).

 

3. The U.S. employer identification number of Partner is                     .

 

4. The principal business address of Partner is:                     , and
Partner’s place of incorporation is                     .

 

5. Partner agrees to inform the General Partner if it becomes a foreign person
at any time during the three-year period immediately following the date of this
notice.

 

6. Partner understands that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

PARTNER: By:       Name:   Title:

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

Date:

 

Name: Title:

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-2

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 15% of the amount realized by the non-U.S. person upon the
disposition. To inform Cousins Properties Incorporated (the “General Partner”)
and Cousins Properties LP (the “Partnership”) that no withholding is required
with respect to my redemption of my Partnership Units in the Partnership, I,
                    , hereby certify the following:

 

1. I am not a nonresident alien for purposes of U.S. income taxation.

 

2. My U.S. taxpayer identification number (social security number) is
                    .

 

3. My home address is:                     .

 

4. I agree to inform the General Partner promptly if I become a nonresident
alien at any time during the three-year period immediately following the date of
this notice.

 

5. I understand that this certification may be disclosed to the Internal Revenue
Service by the General Partner and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Name:

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

Date:

Name:

Title:

 

G-2-1